Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”), dated as
of April 26, 2017 to the Credit and Guaranty Agreement dated as of May 27, 2015
(as amended by that certain First Amendment to Credit and Guaranty Agreement,
dated as of February 27, 2017 and as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) among Black Knight Infoserv, LLC, a Delaware limited liability
company (the “Borrower”), Black Knight Financial Services, LLC, a Delaware
limited liability company (“Holdings”), each subsidiary of the Borrower from
time to time party thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”) and other agents
party thereto.

WHEREAS, (a) pursuant to Section 2.19 of the Credit Agreement, the Borrower has
requested Refinancing Indebtedness in the form of (x) Refinancing Term Loans in
an aggregate principal amount not exceeding $730,000,000, the proceeds of which
shall be used to refinance in full (concurrently with the effectiveness of this
Amendment) the Term A Loans outstanding before giving effect to this Amendment
(the “Existing Term A Loans”) and (y) Refinancing Revolving Commitments in an
aggregate commitment amount not exceeding $400,000,000, which shall be used to
refinance and replace in full (concurrently with the effectiveness of this
Amendment) the Revolving Credit Commitments outstanding before giving effect to
this Amendment (the “Existing Revolving Credit Commitments”); and (b) pursuant
to Section 2.16 of the Credit Agreement, the Borrower has requested (x)
additional Term Commitments in respect of such Refinancing Term Loans in an
aggregate principal amount not exceeding $300,000,000 (the “Additional Term A
Loans” and, together with the Refinancing Term Loans referred to in clause
(a) of this paragraph, the “New Term A Loans”), the proceeds of which shall be
used on the Second Amendment Effective Date for the Second Amendment
Transactions (each as hereinafter defined) and (y) additional Revolving Credit
Commitments in respect of such Refinancing Revolving Commitments in an aggregate
commitment amount not exceeding $100,000,000 (the “Additional Revolving Credit
Commitments” and, together with the Refinancing Revolving Commitments referred
to in clause (a) of this paragraph, the “New Revolving Credit Commitments” and
the loans thereunder the “New Revolving Credit Loans” and together with the New
Term A Loans, the “New Facilities”), the proceeds of which will be used to
provide ongoing working capital and for other general corporate purposes of
Holdings, the Borrower and the Restricted Subsidiaries and for any other purpose
not prohibited by the Credit Agreement (including to effectuate the Second
Amendment Transactions).

WHEREAS, in accordance with Sections 2.16 and 2.19 of the Credit Agreement,
(a) (i) the Refinancing Term Loans shall constitute Term A Loans in an aggregate
principal amount not exceeding $730,000,000 and shall be secured on a pari passu
basis with the existing Loans and Commitments and shall have the other terms and
conditions set forth herein and in the Credit Agreement as amended hereby and
(ii) the Refinancing Revolving Commitments shall be in an aggregate commitment
amount not exceeding $400,000,000 and shall have the terms and conditions set
forth herein and in the Credit Agreement as amended hereby; (b) (i) the
Additional Term Loans shall constitute an increase to the Refinancing Term Loans
with the same terms and (ii) the Additional Revolving Commitments shall
constitute an increase to the Refinancing Revolving Commitments with the same
terms; and (c) this Amendment shall not require the consent of any Lenders other
than the Administrative Agent, each L/C Issuer, each Swing Line Lender, each New
Term A Lender (as defined below) and each New Revolving Commitment Lender (as
defined below);

WHEREAS, the Persons holding New Term A Commitments (as defined below) are
severally willing to make Refinancing Term Loans or Additional Term A Loans as
New Term A Loans (the “New Term A Lenders”), as the case may be, on the Second
Amendment Effective Date in an aggregate amount equal to its New Term A
Commitment, subject to the terms and conditions set forth in this Amendment;



--------------------------------------------------------------------------------

WHEREAS, the Persons holdings New Revolving Credit Commitments are severally
willing to make Refinancing Revolving Commitments or Additional Revolving Credit
Commitments as New Revolving Credit Commitments (the “New Revolving Credit
Lenders” and the New Revolving Credit Lenders together with the New Term A
Lenders, the “New Lenders”), as the case may be, on the Second Amendment
Effective Date in an aggregate commitment amount equal to its New Revolving
Credit Commitments available to the Borrower, subject to the terms and
conditions set forth in this Amendment; and

WHEREAS, the Borrower has engaged each of JPMorgan Chase Bank, N.A., Bank of
America, N.A., U.S. Bank National Association, Wells Fargo Securities, LLC, BMO
Capital Markets Corp., PNC Bank, N.A., SunTrust Robinson Humphrey, Inc. and/or
their designated affiliates to act as lead arrangers and bookrunners in respect
of the New Term A Loans and New Revolving Credit Commitments (in such
capacities, the “Lead Arrangers”); and

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby.

SECTION 2. New Term A Loans and New Revolving Credit Commitments.

(a) Subject to the terms and conditions set forth herein, each New Term A Lender
severally agrees to make New Term A Loans to the Borrower on the Second
Amendment Effective Date in a principal amount equal to its New Term A
Commitment, which shall be made available to the Administrative Agent in
immediately available funds in accordance with the Credit Agreement. The “New
Term A Commitment” of any New Term A Lender will be the amount set forth
opposite such New Term Lender’s name on Schedule 1 hereto. On the Second
Amendment Effective Date, the proceeds of the New Term A Loans (i) to the extent
constituting Refinancing Term Loans, shall be applied to replace in full the
Existing Term A Loans; and (ii) to the extent constituting the Additional Term A
Loans, will be used, together with the proceeds of any Revolving Credit Loans
under the New Revolving Credit Commitments, for the redemption in full of all
outstanding amounts under the LPS Notes and for the payment of related fees and
expenses (the “Second Amendment Transactions”).

(b) Subject to the terms and conditions set forth herein, each New Revolving
Credit Lender severally agrees to make New Revolving Credit Commitments
available to the Borrower on the Second Amendment Effective Date in an aggregate
commitment amount equal to its New Revolving Credit Commitment. The “New
Revolving Credit Commitment” of any New Revolving Credit Lender will be the
amount set forth opposite such New Revolving Credit Lender’s name on Schedule 2
hereto. On the Second Amendment Effective Date, the New Revolving Credit
Commitments, to the extent constituting Refinancing Revolving Commitments, shall
replace in full the Existing Revolving Credit Commitments. Each Swing Line
Lender and L/C Issuer acting in such capacities immediately prior to the
effectiveness of this Amendment shall continue to act in such capacities
immediately following the effectiveness hereof.

 

2



--------------------------------------------------------------------------------

(c) On the Second Amendment Effective Date, (i) each existing Term A Lender
(each, an “Existing Term A Lender”) shall have its Existing Term A Loans prepaid
in full, (ii) the Borrower shall pay to each Existing Term A Lender all accrued
and unpaid interest on and fees (if any) related to the Existing Term A Loans
to, but not including, the Second Amendment Effective Date and (iii) all
outstanding Revolving Credit Loans shall be prepaid in full, and the Existing
Revolving Credit Commitments terminated and the Borrower shall pay to each
existing Revolving Credit Lender (each, an “Existing Revolving Credit Lender”)
all accrued and unpaid interest on and fees (if any) related to the outstanding
Revolving Credit Loans and Existing Revolving Credit Commitments to, but not
including, the Second Amendment Effective Date .

(d) For the avoidance of doubt, on and after the Second Amendment Effective
Date, (i) the New Term A Loans and New Revolving Credit Commitments shall each
constitute a single Class of Loans or Commitments, as applicable, under the
Credit Agreement; and (ii) the New Term A Lenders and New Revolving Credit
Lenders shall each constitute a single Class of Lenders under the Credit
Agreement.

(e) On the Second Amendment Effective Date, the New Term A Lenders and the New
Revolving Credit Lenders constitute all of the Lenders of the respective Class
of Lenders under the Credit Agreement, and each hereby agrees to the amendments
set forth in this Amendment.

(f) On the Second Amendment Effective Date, each New Lender irrevocably consents
to this Amendment and all modifications to the Credit Agreement contemplated
hereby.

(g) Each New Term A Loan made on the Second Amendment Effective Date and each
Revolving Loan made under the New Revolving Credit Commitment made on the Second
Amendment Effective Date shall constitute a Eurodollar Rate Loan having an
initial Interest Period ending on April 28, 2017. The New Lenders hereby consent
to such Interest Period.

SECTION 3. Amendments to the Credit Agreement. (a) In accordance with Sections
2.16, 2.19 and 11.01 of the Credit Agreement and effective as of the Second
Amendment Effective Date, the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Annex A hereto and (b) on the Post
Second Amendment Effective Date (as defined below), the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex B hereto (the “Post Second Amendment Amendments”).

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each Loan Party represents and warrants to the other
parties hereto on the Second Amendment Effective Date that:

(a) this Amendment has been duly authorized, executed and delivered by it. This
Amendment and the Credit Agreement as amended hereby constitute its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by bankruptcy insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity.

3



--------------------------------------------------------------------------------

(b) the representations and warranties of the Loan Parties set forth in Article
5 of the Credit Agreement (as amended by this Amendment) and the other Loan
Documents are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified) on
and as of the Second Amendment Effective Date (immediately after giving effect
to this Amendment), except to the extent that such representations and
warranties specifically refer to an earlier date or specified period, in which
case they shall be true and correct in all material respects as of such earlier
date or for such specified period; and

(c) after giving effect to this Amendment and the transactions contemplated
hereby, (i) no Default or Event of Default has occurred and is continuing and
(ii) the Borrower is in Pro Forma Compliance (after giving effect to this
Amendment and the consummation of the transactions contemplated hereby) with the
covenants contained in Section 7.10 of the Credit Agreement determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) of the Credit
Agreement, assuming that the Additional Term A Loans and the Additional
Revolving Credit Commitments are fully drawn on the first day of the fiscal
period covered thereby (and the proceeds thereof shall not be netted from
Indebtedness in the calculation of the applicable leverage test).

SECTION 5. Second Amendment Effective Date. This Amendment (other than the Post
Second Amendment Amendments) shall become effective as of the first date (the
“Second Amendment Effective Date”) on which each of the following conditions
shall have been satisfied:

(a) the Administrative Agent shall have received a counterpart signature page of
this Amendment duly executed by each Loan Party, the Administrative Agent, each
Swing Line Lender, each L/C Issuer, each New Term A Lender, each New Revolving
Credit Lender and Lenders representing the Required Lenders;

(b) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party certifying (i) that the articles of
formation or other comparable organizational documents of such Loan Party,
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and complete copy of the bylaws, operating agreement or
comparable governing document of each Loan Party either (A) has not been amended
since the Closing Date or (B) is attached as an exhibit to such certificate and
that such documents or agreements have not been amended (except as otherwise
attached to such certificate and certified therein as being the only amendments
thereto as of such date), (ii) that attached thereto are the written consents of
each Loan Party’s governing body authorizing the execution, delivery,
performance of, this Amendment and such written consents have not been modified,
rescinded or amended and are in full force and effect on the Second Amendment
Effective Date without amendment, modification or rescission, and (iii) as to
the incumbency and genuineness of the signature of the officers or other
authorized signatories of each Loan Party, executing this Amendment;

(c) the Administrative Agent shall have received a certificate as of a recent
date of the good standing of each Loan Party under the laws of its jurisdiction
of organization from the relevant authority of its jurisdiction of organization;

(d) the Administrative Agent shall have received all documentation and other
information from each Loan Party reasonably requested by the Administrative
Agent (on behalf of any Lender as of the Second Amendment Effective Date) in
writing at least three Business Days in advance of the Second Amendment
Effective Date, which documentation or other information is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

 

4



--------------------------------------------------------------------------------

(e) the representations and warranties set forth in Section 4 of this Amendment
shall be true and correct in all respects on and as of the Second Amendment
Effective Date, and the Administrative Agent shall have received a certificate
(in form and substance reasonably acceptable to the Administrative Agent), dated
as of the Second Amendment Effective Date and signed by a Responsible Officer of
the Borrower, certifying as to such representations and warranties;

(f) the Administrative Agent shall have received the favorable legal opinion of
Weil, Gotshal & Manges LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender party hereto and in form and substance
reasonably satisfactory to the Administrative Agent;

(g) all fees and expenses required to be paid by (or on behalf of) the Borrower
to the Lender, the Administrative Agent (including pursuant to Section 11.04 of
the Credit Agreement) or any arranger pursuant to any written agreement with the
Borrower on or before the Second Amendment Effective Date shall have been paid
in full in cash (and in the case of expenses, to the extent invoiced at least
three Business Days prior to the Second Amendment Effective Date);

(h) the Administrative Agent shall have received (i) the results of a recent UCC
lien search with respect to each Loan Party and (ii) a completed standard flood
hazard determination form for the real property covered by the Existing Mortgage
(as defined below) and if any improvements to such real property are located in
a special flood hazard area, (A) a notification to the Borrower by the
Administrative Agent and countersigned by the Borrower and (B) a copy of the
flood insurance policy, the Borrower’s application for a flood insurance policy,
a declaration page confirming that flood insurance has been issued, or such
other evidence of flood insurance reasonably satisfactory to the Administrative
Agent;

(i) the prepayment of the aggregate outstanding principal amount of (A) (i) the
Existing Terms A Loans shall have been consummated or, substantially
concurrently with the incurrence of the New Term A Loans, shall be consummated
and (B) the Revolving Credit Loans as of the Second Amendment Effective Date
(immediately prior to giving effect to the Amendment) shall have been
consummated, in each case, together with all accrued and unpaid interest on, and
fees related to the Existing Term A Loans and the Existing Revolving Credit
Commitments (and Revolving Credit Loans thereunder). The Existing Revolving
Credit Commitments shall have been terminated;

(j) the Administrative Agent shall have received payment from or on behalf of
the Borrower for the account of each New Lender, of an upfront fee for each such
Lender in an amount equal to: (i) with respect to each New Lender that is an
Existing Term A Lender and/or Existing Revolving Credit Lender, 6 basis points
on such Existing Term A Lender’s and/or Existing Revolving Credit Lender’s, as
applicable, New Term A Commitments or New Revolving Credit Commitments up to an
aggregate amount equal to such Lender’s Existing Term A Loans and Existing
Revolving Credit Commitments, and (ii) for all other New Term A Commitments or
New Revolving Credit Commitments, 30 basis points on such commitments;

(k) the Administrative Agent shall have received a Request for Credit Extension
in respect of the New Term A Loans and any Revolving Credit Loans to be made
under the New Revolving Credit Commitments on the Second Amendment Effective
Date;

(l) The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings attesting to the Solvency of Holdings, the
Borrower and the Restricted Subsidiaries on a consolidated basis after giving
effect to the transactions contemplated hereby; and

 

5



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received satisfactory evidence of the
redemption (including the payment of any accrued and unpaid interest and
required redemption premium) of the LPS Notes in full pursuant to the LPS Notes
Indenture on the Second Amendment Effective Date.

SECTION 6. Post Second Amendment Effective Date. The Post Second Amendment
Amendments shall become effective as of the first date (the “Post Second
Amendment Effective Date”) on which each of the following conditions shall have
been satisfied:

(a) the Second Amendment Effective Date shall have occurred; and

(b) either (i) the consent of all Lenders has been obtained in respect of the
Post Second Amendment Amendments (it being understood and agreed that such
consent has been obtained as of the Second Amendment Effective Date from all
Lenders under the New Facilities) or (ii) there are no Loans or Commitments
outstanding (other than (x) the New Facilities and (y) any other Class of
Commitments or Loans the consent of all Lenders of which has been obtained to
the Post Second Amendment Amendments).

SECTION 7. Mortgage Amendment. The Administrative Agent shall have received on
or prior to the date that is 90 days from the Second Amendment Effective Date
(or such later date as the Administrative Agent may agree in its reasonable
discretion) (a) an amendment to that certain mortgage by Black Knight Technology
Solutions, LLC to the Collateral Agent, dated as of August 28, 2015 and recorded
September 3, 2015 at Book 17291, Page 565 in the recording office of Duval
County, Florida (the “Existing Mortgage”); (b) a modification and date-down
endorsement to, or replacement policy for, the ALTA loan title insurance policy
issued by Fidelity National Title Insurance Company insuring the lien of the
Existing Mortgage in form and substance reasonably satisfactory to the Agent and
(c) a customary opinion of counsel of the state of Florida reasonably
satisfactory to the Administrative Agent.

SECTION 8. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b) From and after the Second Amendment Effective Date, (i) each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the “Credit Agreement” in any other
Loan Document shall be deemed a reference to the Credit Agreement as amended
hereby, (ii) each reference in any Loan Document to the “Term A Lender”, “Term A
Loans” or “Term A Facility” shall be deemed a reference to the New Term A
Lenders, New Term A Loans or the facility made available in respect of the New
Term A Loans, as applicable and (iii) each reference in any Loan Document to
“Revolving Credit Commitments” or “Revolving Credit Lender” or “Revolving Credit
Facility” shall be deemed a reference to the New Revolving Credit Commitments,
New Revolving Credit Lenders, or the revolving credit facility made available in
respect of the New Revolving Credit Commitments, as applicable. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents and shall be deemed to be a “Refinancing Amendment” and
a “Commitment Increase and Joinder Agreement”, each as defined in the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

(c) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents
(including, for the avoidance of doubt, all Obligations in respect of the New
Term A Loans and New Revolving Credit Commitments made available hereunder),
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations (including, for the avoidance of
doubt, all Obligations in respect of the New Term A Loans and New Revolving
Credit Commitments made available hereunder) pursuant to the Guaranty

SECTION 9. Indemnification. The Borrower hereby confirms that the
indemnification provisions set forth in Section 11.05 of the Credit Agreement as
amended by this Amendment shall apply to this Amendment and the transactions
contemplated hereby.

SECTION 10. Amendments; Severability. (a) This Amendment may not be amended nor
may any provision hereof be waived except pursuant to Section 11.01 of the
Credit Agreement; and

(b) If any provision of this Amendment is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 11. GOVERNING LAW; Waiver of Jury Trial; Jurisdiction. THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. The provisions of Sections 11.16(b) and 11.17 of the Credit Agreement
as amended by this Amendment are incorporated herein by reference, mutatis
mutandis.

SECTION 12. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 13. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BLACK KNIGHT INFOSERV, LLC,

as the Borrower

 

By:  

/s/ Michael L. Gravelle

  Name: Michael L. Gravelle  

Title:   Executive Vice President, General

            Counsel and Corporate Secretary

 

BLACK KNIGHT LENDING SOLUTIONS, INC.

BLACK KNIGHT FINANCIAL SERVICES, LLC

FIDELITY NATIONAL COMMERCE VELOCITY, LLC

BLACK KNIGHT FINANCIAL TECHNOLOGY SOLUTIONS, LLC

BLACK KNIGHT NATIONAL TAXNET, LLC

BLACK KNIGHT IP HOLDING COMPANY, LLC

BLACK KNIGHT DATA & ANALYTICS, LLC

BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC

BLACK KNIGHT REAL ESTATE DATA SOLUTIONS, LLC

BLACK KNIGHT REAL ESTATE GROUP, LLC ESPIEL, LLC

MCDASH ANALYTICS, LLC

PROPERTY INSIGHT, LLC

BLACK KNIGHT MANAGEMENT SERVICES, LLC

BLACK KNIGHT ORIGINATION TECHNOLOGIES, LLC

MOTIVITY SOLUTIONS, LLC

ELYNX HOLDINGS, LLC

ELYNX, LTD.

SWIFTVIEW, LLC

REALEC TECHNOLOGIES, LLC

 

By:
 

/s/ Michael L. Gravelle

 

Name: Michael L. Gravelle

Title:   Executive Vice President, General

            Counsel and Corporate Secretary

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, L/C Issuer and Swing Line Lender

By:  

/s/ Peter B. Thauer

 

Name: Peter B. Thauer

Title:   Managing Director

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as L/C Issuer, Swing Line Lender, New Term A Lender and New Revolving Credit
Lender

By:  

/s/ Sujay Maiya

 

Name: Sujay Maiya

Title:   Vice President

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: JPMORGAN CHASE BANK, N.A.

 

Executing as a New Term A Lender     By:  

/s/ Peter B. Thauer

 

Name: Peter B. Thauer

Title:   Managing Director

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: Bank of Montreal

 

Executing as a New Term A Lender     By:  

/s/ Andrew Berryman

 

Name: Andrew Berryman

Title:   Vice Paresident

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: BANK UNITED, N.A.

 

Executing as a New Term A Lender     By:  

/s/ Jeff Landroche

 

Name: Jeff Landroche

Title:   Vice President

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: Branch Banking and Trust Company

 

Executing as a New Term A Lender     By:  

/s/ C. William Buchholz

 

Name: C. William Buchholz

Title:   Senior Vice President

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:   Capital Bank Corporation

 

Executing as a New Term A Lender     By:  

/s/ Rebecca L. Hetzer

 

Name: Rebecca L. Hetzer

Title:   Senior Vice President

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: CAPITAL ONE, NATIONAL ASSOCIATION

 

Executing as a New Term A Lender     By:  

/s/ Shae B. Patel

 

Name: Shae B. Patel

Title:    Duly Authorized Signatory

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Chang Hwa Commercial Bank, Ltd., New York Branch

 

  Executing as a New Term A Lender       By:  

/s/ Jane S.C. Yang

   

Name: Jane S.C. Yang

Title:    V.P. & General Manager

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: Citizens Bank, N.A.

 

Executing as a New Term A Lender     By:  

/s/ Elizabeth Aigler

 

Name: Elizabeth Aigler

Title:    Assistant Vice President

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    CITY NATIONAL BANK OF FLORIDA

 

Executing as a New Term A Lender     By:  

/s/ Tyler Kurau

 

Name: Tyler Kurau

Title:    Senior Vice President

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    CTBC Bank Co., Ltd. New York Branch

 

Executing as a New Term A Lender     By:  

/s/ Ralph Wu

 

Name: Ralph Wu

Title:    SVP & General Manager

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    FIFTH THIRD BANK

 

Executing as a New Term A Lender     By:  

/s/ Eric Oberfield

 

Name: Eric Oberfield

Title:    Managing Director

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    GOLDMAN SACHS BANK USA

 

Executing as a New Term A Lender     By:  

/s/ Ryan Durkin

 

Name: Ryan Durkin

Title:    Authorized Signatory

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    Hua Nan Commercial Bank, Ltd. New York Agency

 

Executing as a New Term A Lender     By:  

/s/ Wen-Tang Wang

 

Name: Wen-Tang Wang

Title:    Vice President & General Manager

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    Land Bank of Taiwan, New York Branch

 

Executing as a New Term A Lender     By:  

/s/ Arthur Chen

 

Name: Arthur Chen

Title:    General Manager

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    Liberty Bank

 

Executing as a New Term A Lender     By:  

/s/ H. Raymond Fed, Jr.

 

Name: H. Raymond Fed, Jr.

Title:    Vice President

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    Mizuho Bank, Ltd.

 

Executing as a New Term A Lender     By:  

/s/ James R. Fayen

 

Name: James R. Fayen

Title:    Managing Director

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    PNC Bank, N.A.

 

Executing as a New Term A Lender     By:  

/s/ Brian Keeney

 

Name: Brian Keeney

Title:   Senior Vice President

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    RAYMOND JAMES BANK, N.A.

 

Executing as a New Term A Lender     By:  

/s/ Kathy Bennett

 

Name: Kathy Bennett

Title:   SVP

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    Regions Bank

 

Executing as a New Term A Lender     By:  

/s/ Bruce Rudolph

 

Name: Bruce Rudolph

Title:   Director

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    STATE BANK OF INDIA, NEW YORK

 

Executing as a New Term A Lender     By:  

/s/ Manoranjan Panda

 

Name: Manoranjan Panda

Title:   VP & HEAD (CMC)

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    SunTrust Bank

 

Executing as a New Term A Lender     By:  

/s/ Brian Guffin

 

Name: Brian Guffin

Title:   Director

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    SYNOVUS BANKS

 

Executing as a New Term A Lender     By:  

/s/ Michael Sawicki

 

Name: Michael Sawicki

Title:   Director, Corporate Banking

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    Taiwan Cooperative Bank Ltd., Acting through It’s New
York Branch

 

Executing as a New Term A Lender     By:  

/s/ Huei-Ju Yang

 

Name: Huei-Ju Yang

Title:   Deputy General Manager

 

For any institution requiring a second signature line:

    By:  

     

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    TRUSTMARK NATIONAL BANK

 

Executing as a New Term A Lender     By:  

/s/ Robert Whartenby

 

Name: Robert Whartenby

Title:   Senior VP

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    U.S. BANK NATIONAL ASSOCIATION

 

Executing as a New Term A Lender     By:  

/s/ James F. Cooper

 

Name: James F. Cooper

Title:   Sr. Vice President

 

For any institution requiring a second signature line:

    By:  

            N/A

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    WELLS FARGO BANK, NA

 

Executing as a New Term A Lender     By:  

/s/ Grainne M. Pergolini

 

Name: Grainne M. Pergolini

Title:   Managing Director

 

For any institution requiring a second signature line:

    By:  

 

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    WOODFOREST NATIONAL BANK, N.A.

 

Executing as a New Term A Lender     By:  

/s/ Thomas Angley

 

Name: Thomas Angley

Title:   Vice President

 

For any institution requiring a secon signature line:

    By:  

             

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:    JPMORGAN CHASE BANK, N.A.

 

Executing as a New Term A Lender     By:  

/s/ Peter B. Thauer

 

Name: Peter B. Thauer

Title:   Managing Director

 

For any institution requiring a second signature line:

    By:  

             

 

Name:

Title:   

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: Bank of Montreal

 

Executing as a New Revolving Credit Lender     By:   /s/ Andrew Berryman  

Name: Andrew Berryman

Title: Vice President

 

For any institution requiring a second signature line:

    By:  

             

 

Name:

Title:   

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: Bank United, N.A.

 

Executing as a New Revolving Credit Lender     By:   /s/ Jeff Landroche  

Name: Jeff Landroche

Title: Vice President

 

For any institution requiring a second signature line:

    By:  

             

 

Name:

Title:   

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution: Branch Banking and Trust Company

 

Executing as a New Revolving Credit Lender     By:   /s/ C. William Buchholz  

Name: C. William Buchholz

Title: Senior Vice President

 

For any institution requiring a second signature line:

    By:  

             

 

Name:

Title:   

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:   CAPITAL ONE, NATIONAL ASSOCIATION

 

    Executing as a New Revolving Credit Lender         By:  

/s/ Shae B. Patel

      Name: Shae B. Patel       Title: Duly Authorized Signatory     For any
institution requiring a second signature line:         By:  

 

      Name:       Title:

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:   Citizens Bank, N.A.

 

    Executing as a New Revolving Credit Lender         By:  

/s/ Elizabeth Aigler

      Name: Elizabeth Aigler       Title: Assistant Vice President

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:     CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

    Executing as a New Revolving Credit Lender         By:  

/s/ Christopher Day

      Name: Christopher Day       Title: Authorized Signatory         By:  

/s/ Tino Schaufelberger

      Name: Tino Schaufelberger       Title: Authorized Signatory

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:     FIFTH THIRD BANK

 

    Executing as a New Revolving Credit Lender         By:  

/s/ Eric Oberfield

      Name: Eric Oberfield       Title: Managing Director     For any
institution requiring a second signature line:         By:  

 

      Name:       Title:

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

 

Name of Institution:     GOLDMAN SACHS BANK USA

 

    Executing as a New Revolving Credit Lender         By:  

/s/ Ryan Durkin

      Name: Ryan Durkin       Title: Authorized Signatory     For any
institution requiring a second signature line:         By:  

 

      Name:       Title:

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:   Mizuho Bank, Ltd.

 

    Executing as a New Revolving Credit Lender         By:  

/s/ James R. Fayen

      Name: James R. Fayen       Title: Managing Director

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

 

Name of Institution:   PNC Bank, N.A.

 

    Executing as a New Revolving Credit Lender         By:  

/s/ Brian Keeney

      Name: Brian Keeney       Title: Senior Vice President     For any
institution requiring a second signature line:         By:  

 

      Name:       Title:

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:   Regions Bank

 

    Executing as a New Revolving Credit Lender         By:  

/s/ Bruce Rudolph

      Name: Bruce Rudolph       Title: Director     For any institution
requiring a second signature line:         By:  

 

      Name:       Title:

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution:   SunTrust Bank

 

    Executing as a New Revolving Credit Lender         By:  

/s/ Brian Guffin

      Name: Brian Guffin       Title: Director

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

 

Name of Institution:   U.S. BANK NATIONAL ASSOCIATION

 

    Executing as a New Revolving Credit Lender         By:  

/s/ James F. Cooper

      Name: James F. Cooper       Title: Sr. Vice President     For any
institution requiring a second signature line:         By:  

        N/A

      Name:       Title:

 

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Name of Institution    WELLS FARGO BANK, NA

 

Executing as a New Revolving Credit Lender         By:  

/s/ Grainne M Pergolini

  Name: Grainne M Pergolini   Title: Managing Director For any institution
requiring a second signature line:         By:  

 

  Name:   Title:

[Signature Page to Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ANNEX A

AMENDMENTS TO CREDIT AGREEMENT

[Attached]



--------------------------------------------------------------------------------

ANNEX A

Conformed Copy reflecting (i) the First

Amendment to the Credit and Guaranty

Agreement dated as of February 27, 2017 and

(ii) those amendments set forth in Section 3(a)

of the Second Amendment dated as of April 26, 2017

CREDIT AND GUARANTY AGREEMENT

dated as of May 27, 2015

among

BLACK KNIGHT INFOSERV, LLC,

as Borrower,

BLACK KNIGHT FINANCIAL SERVICES, LLC,

as Holdings

THE SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO

The LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

and

BANK OF AMERICA, N.A.,

as a Swing Line Lender and L/C Issuer

 

 

In respect of the Revolving Credit Facility and the Term A Facility:

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP.,

PNC BANK, N.A. and

SUNTRUST ROBINSON HUMPHREY, INC.

as Lead Arrangers and Bookrunners,

BANK OF AMERICA, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP.,

PNC BANK, N.A. and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Co-Syndication Agents,

and

CITIZENS BANK, N.A.,

FIFTH THIRD BANK,

MIZUHO BANK, LTD., and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Co-Documentation Agents,



--------------------------------------------------------------------------------

In respect of the Term B Facility:

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

U.S. BANK NATIONAL ASSOCIATION, and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A.

U.S. BANK NATIONAL ASSOCIATION, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

SUNTRUST BANK,

BANK OF MONTREAL,

REGIONS BANK,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA, and

CITIBANK, N.A.,

as Co-Documentation Agents,

and

FIFTH THIRD BANK,

CITIZENS BANK, N.A.,

PNC CAPITAL MARKETS LLC, and

BBVA COMPASS,

as Senior Managing Agents

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1   DEFINITIONS AND ACCOUNTING TERMS  

Section 1.01. Defined Terms

     1  

Section 1.02. Other Interpretive Provisions

     5651  

Section 1.03. Accounting Terms

     5651  

Section 1.04. Rounding

     5752  

Section 1.05. References to Agreements and Laws

     5752  

Section 1.06. Times of Day

     5752  

Section 1.07. Timing of Payment or Performance

     5752  

Section 1.08. Certain Calculations and Tests

     5852  

Section 1.09. Exchange Rates; Currencies Generally

     5854  

Section 1.10. Cashless Rollovers

     5954   ARTICLE 2   THE COMMITMENTS AND CREDIT EXTENSIONS  

Section 2.01. The Term A Borrowings

     5954  

Section 2.02. Borrowings, Conversions and Continuations of Loans

     6054  

Section 2.03. [Reserved]

     6256  

Section 2.04. Letters of Credit

     6256  

Section 2.05. Swing Line Loans

     7265  

Section 2.06. Prepayments

     7567  

Section 2.07. Termination or Reduction of Commitments

     8071  

Section 2.08. Repayment of Loans

     8073  

Section 2.09. Interest

     8273  

Section 2.10. Fees

     8374  

Section 2.11. Computation of Interest and Fees

     8374  

Section 2.12. Evidence of Indebtedness

     8374  

Section 2.13. Payments Generally

     8475  

Section 2.14. Sharing of Payments

     8676  

Section 2.15. [Reserved]

     8778  

Section 2.16. Increase in Commitments

     8778  

Section 2.17. Defaulting Lenders

     9080  

Section 2.18. Extension of Maturity Date

     9181  

Section 2.19. Refinancing Amendments

     9584   ARTICLE 3   TAXES, INCREASED COSTS AND ILLEGALITY  

Section 3.01. Taxes

     9786  

Section 3.02. Illegality

     10291  

Section 3.03. Inability to Determine Rates

     10391  

 

i



--------------------------------------------------------------------------------

Section 3.04. Increased Costs

     10391  

Section 3.05. Capital Requirements

     10492  

Section 3.06. Reserves on Eurodollar Rate Loans

     10492  

Section 3.07. Funding Losses

     10593  

Section 3.08. Matters Applicable to All Requests for Compensation

     10593  

Section 3.09. Replacement of Lenders Under Certain Circumstances

     10795  

Section 3.10. Survival

     10996   ARTICLE 4   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  

Section 4.01. Conditions of Initial Credit Extension

     10996  

Section 4.02. Conditions to All Credit Extensions

     11198   ARTICLE 5   REPRESENTATIONS AND WARRANTIES  

Section 5.01. Existence, Qualification and Power; Compliance with Laws

     11299  

Section 5.02. Authorization; No Contravention

     11299  

Section 5.03. Governmental Authorization; Other Consents

     113100  

Section 5.04. Binding Effect

     113100  

Section 5.05. Financial Statements; No Material Adverse Effect

     113100  

Section 5.06. Litigation and Environmental Matters

     114101  

Section 5.07. Ownership of Property; Liens

     114101  

Section 5.08. Anti-Corruption Laws and Sanctions

     115102  

Section 5.09. Taxes

     115102  

Section 5.10. ERISA Compliance

     116102  

Section 5.11. Subsidiaries; Equity Interests

     116103  

Section 5.12. Margin Regulations; Investment Company Act

     116103  

Section 5.13. Disclosure

     117103  

Section 5.14. Solvency

     117104  

Section 5.15. Perfection, Etc

     117104   ARTICLE 6   AFFIRMATIVE COVENANTS  

Section 6.01. Financial Statements

     118105  

Section 6.02. Certificates; Other Information

     119107  

Section 6.03. Notices

     120107  

Section 6.04. [Reserved]

     121107  

Section 6.05. Preservation of Existence, Etc

     121107  

Section 6.06. Maintenance of Properties

     121109  

Section 6.07. Maintenance of Insurance

     121109  

Section 6.08. Compliance with Laws

     122109  

Section 6.09. Books and Records

     122109  

Section 6.10. Inspection Rights

     122109  

Section 6.11. Use of Proceeds

     122110  

 

ii



--------------------------------------------------------------------------------

Section 6.12. Payment of Taxes

     122108  

Section 6.13. Covenant to Guarantee Guaranteed Obligations and Give Security

     123109  

Section 6.14. Further Assurances

     125111  

Section 6.15. Designation of Subsidiaries

     125111  

Section 6.16. Post-Closing Covenants

     126112   ARTICLE 7   NEGATIVE COVENANTS  

Section 7.01. Liens

     126112  

Section 7.02. Investments

     129115  

Section 7.03. Indebtedness

     133118  

Section 7.04. Fundamental Changes; Lines of Business

     137121  

Section 7.05. Dispositions

     138122  

Section 7.06. Restricted Payments

     140124  

Section 7.07. [Reserved]

     142126  

Section 7.08. Transactions with Affiliates

     142127  

Section 7.09. Burdensome Agreements

     143127  

Section 7.10. Financial Covenants

     144128  

Section 7.11. Prepayments, Etc. of Indebtedness

     144128  

Section 7.12. Permitted Activities of Holdings

     145129  

Section 7.13. No Changes in Fiscal Year

     146130   ARTICLE 8   EVENTS OF DEFAULT AND REMEDIES  

Section 8.01. Events of Default

     146130  

Section 8.02. Remedies Upon Event of Default

     149132  

Section 8.03. Application of Funds

     150133   ARTICLE 9   ADMINISTRATIVE AGENT AND OTHER AGENTS  

Section 9.01. Appointment and Authorization of Administrative Agent

     151134  

Section 9.02. Delegation of Duties

     152135  

Section 9.03. Liability of Agents

     152135  

Section 9.04. Reliance by Administrative Agent

     152135  

Section 9.05. Notice of Default

     153136  

Section 9.06. Credit Decision; Disclosure of Information by Agents

     153136  

Section 9.07. Indemnification of Agents

     154136  

Section 9.08. Agents in their Individual Capacities

     154137  

Section 9.09. Successor Agents

     155137  

Section 9.10. Administrative Agent May File Proofs of Claim

     156138  

Section 9.11. Collateral and Guaranty Matters

     156139  

Section 9.12. Other Agents; Arrangers and Managers

     158140  

 

iii



--------------------------------------------------------------------------------

ARTICLE 10   GUARANTY  

Section 10.01. Guaranty

     158141  

Section 10.02. Contribution

     159141  

Section 10.03. Guaranty Absolute

     159141  

Section 10.04. Waiver and Acknowledgments

     160142  

Section 10.05. Subrogation

     161143  

Section 10.06. Payment Free and Clear of Taxes

     162144  

Section 10.07. Covenants

     162144  

Section 10.08. Release of Subsidiary Guarantors

     162144  

Section 10.09. Guaranty Supplements

     162144  

Section 10.10. No Waiver; Remedies

     163144  

Section 10.11. [Reserved]

     163144  

Section 10.12. Continuing Guaranty; Assignments under this Agreement

     163144  

Section 10.13. Subordination of Certain Intercompany Indebtedness

     163145  

Section 10.14. Keepwell

     163145   ARTICLE 11   MISCELLANEOUS  

Section 11.01. Amendments, Etc

     164145  

Section 11.02. Notices and Other Communications; Facsimile Copies

     167148  

Section 11.03. No Waiver; Cumulative Remedies

     169150  

Section 11.04. Attorney Costs, Expenses and Taxes

     169150  

Section 11.05. Indemnification by the Borrower

     169150  

Section 11.06. Payments Set Aside

     171152  

Section 11.07. Assigns

     171152  

Section 11.08. Successors

     178158  

Section 11.09. Confidentiality

     178158  

Section 11.10. Set-off

     179159  

Section 11.11. Interest Rate Limitation

     180160  

Section 11.12. Counterparts

     180160  

Section 11.13. Integration

     180160  

Section 11.14. Survival of Representations and Warranties

     180160  

Section 11.15. Severability

     181160  

Section 11.16. Governing Law

     181161  

Section 11.17. Waiver of Right to Trial by Jury

     181161  

Section 11.18. Binding Effect

     182161  

Section 11.19. No Implied Duties

     182162  

Section 11.20. USA Patriot Act Notice

     182162  

Section 11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     162  

 

iv



--------------------------------------------------------------------------------

“Administrative Agent” means JPMCB in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor in such
capacities.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lenders” has the meaning specified in Section 11.07(k).

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents and the Senior Managing Agents.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means, at any time, the aggregate
amount of the Revolving Credit Commitments of the Revolving Credit Lenders at
such time.

“Agreement” means this Credit and Guaranty Agreement.

“Applicable Margin” means a percentage per annum equal to:

(a) with respect to (i) any Term A Loan, (ii) any Revolving Credit Loan,
(iii) the Commitment Fee in respect of any Revolving Credit Commitments and
(iv) the L/C Fee in respect of any Revolving Credit Commitments, (A) until and
including the date on which the first financial statements after the
ClosingSecond Amendment Effective Date are delivered under Section 6.01, the
percentages per annum set forth below for Pricing Level 43 and (B) thereafter,
the following percentages per annum based upon the Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

Term A Loans and Revolving Credit Facility

 

Pricing Level

   Leverage Ratio    Eurodollar
Rate/L/C Fee     Base Rate     Commitment Fee  

1

   < 2.00:1.00      1.501.25 %      0.500.25 %      0.250.15 % 

2

   ³ 2.00:1.00 and <      1.751.50 %      0.750.50 %      0.250.20 %    
3.00:1.00       

3

   ³ 3.00:1.00 and <      2.001.75 %      1.000.75 %      0.300.25 %    
4.00:1.00       

4

   ³ 4.00:1.00      2.252.00 %      1.251.00 %      0.350.30 % 

 

2



--------------------------------------------------------------------------------

(b) with respect to any Term B Loans, the following percentage per annum:

Term B Loans

 

Eurodollar Rate

   Base Rate  

2.25%

     1.25 % 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, Pricing Level 4 shall apply (1) as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level otherwise determined in accordance with this definition shall
apply) and (2) as of the first Business Day after an Event of Default set forth
in Section 8.01(a) or 8.01(f) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class
and Tranche, the Lenders of such Class and Tranche, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit
have been issued pursuant to Section 2.04, the Revolving Credit Lenders,
(c) with respect to the Swing Line Facility, (i) the Swing Line Lenders and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.05, the
Revolving Credit Lenders, (d) with respect to Revolving Credit Loans of any
Tranche, the Lenders of such Tranche and (e) with respect to Term Loans of any
Tranche, the Lenders of such Tranche.

“Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means (i) with respect to the Facilities established pursuant to the
Existing Credit Agreement, J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, U.S. Bank National Association and Wells Fargo
Securities, LLC, each in its capacity as a joint lead arranger and joint
bookrunner of thesuch Facilities and (ii) with respect to the Revolving Credit
Facility and Term A Facility established pursuant to the Second Amendment,
JPMorgan Chase Bank, N.A., Bank of America, N.A., U.S. Bank National
Association, Wells Fargo Securities, LLC, BMO Capital Markets Corp., PNC Bank,
N.A., SunTrust Robinson Humphrey, Inc. and/or their designated affiliates each
in its capacity as a lead arranger and bookrunner of the such Facilities.

 

3



--------------------------------------------------------------------------------

release of guarantees received on any Investment made pursuant to
Section 7.02(r) (in an amount not to exceed the original amount of such
Investment); plus

(vi) an amount equal to the sum of (A) in the event any Unrestricted Subsidiary
has been redesignated as a Restricted Subsidiary pursuant to Section 6.15 or has
been merged, consolidated or amalgamated with or into, or is liquidated into,
the Borrower or any Restricted Subsidiary, the amount of the Investments of the
Borrower or any Restricted Subsidiary in such Subsidiary made pursuant to
Section 7.02(r) (in an amount not to exceed the original amount of such
investment) and (B) the fair market value (as reasonably determined by the
Borrower) of the property or assets of any Unrestricted Subsidiary that have
been transferred, conveyed, or otherwise distributed to the Borrower or any
Restricted Subsidiary after the Closing Date from any dividend or other
distribution by an Unrestricted Subsidiary; plus

(vii) the amount of any Declined Proceeds; minus

(b) the aggregate amount of any Investments outstanding at such time pursuant to
Section 7.02(r), any Restricted Payments made prior to such time pursuant to
Section 7.06(g) or any Restricted Prepayment made prior to such time pursuant to
Section 7.11(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMCB as its “prime
rate” and (c) the Eurodollar Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. The “prime rate” is a rate set by JPMCB based upon various factors
including JPMCB’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel III” means the agreement on capital adequacy, stress testing and
liquidity standards contained in “Basel III: a global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee in December 2010, each as amended, and any further guidance
or standards published by the Basel Committee in relation to “Basel III”.

“Basel Committee” means the Basel Committee on Banking Supervision.

“BKFS” means Black Knight Financial Services, Inc., a Delaware corporation.

“BKFS S-1” has the meaning specified in Section 4.01(a).

“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person that is separately identified on Schedule
1.01C) that is (i) engaged in making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit in the ordinary course of
business and (ii) managed, sponsored or advised by any Person that is
controlling, controlled by or under common control with such Competitor or
Affiliate thereof, as applicable, but only to the extent that no personnel
involved with the investment in such Competitor or affiliate thereof, as
applicable, (x) makes (or has the right to make or participate with others in
making) investment decisions on behalf of such debt fund, investment vehicle,
regulated bank entity or unregulated lending entity or (y) has access to any
information (other than information that is publicly available) relating to
Holdings and/or the Borrower or any entity that forms a part of any of their
respective businesses (including any of their respective subsidiaries).

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
Class and Tranche and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset that would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, including capitalized software
development costs.

 

6



--------------------------------------------------------------------------------

having the force of Law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd Frank Act”) and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, implemented or issued.

“Change of Control” means (a) the acquisition by any “person” or “group” (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the 1934 Act, but
excluding any employee benefit plan and/or any person acting as the trustee,
agent or other fiduciary or administrator therefor), other than one or more
Permitted Holders, of voting stock representing more than the greater of (x) 35%
of the total voting power of all of the outstanding voting stock of Parent and
(y) the percentage of the total voting power of all of the outstanding voting
stock of Parent owned directly or indirectly by the Permitted Holders,
(b) Parent shall (i) prior to the consummation of a Permitted Spin-Off
Transaction, cease to be the sole managing member in Holdings (or, if
applicable, Successor Holdings) and (ii) following the consummation of a
Permitted Spin-Off Transaction, cease indirectly or directly to own and control
100% of the equity interests in Holdings (or, if applicable, Successor Holdings)
or (c) Holdings (or, if applicable, Successor Holdings) shall cease to directly
own and control 100% of the equity interests in the Borrower. Notwithstanding
the foregoing, no Permitted Spin-Off Transaction shall constitute a “Change of
Control”.

“Charges” means any charge, expenses, cost, accrual or reserve of any kind.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Term Lenders of any Tranche or Revolving Credit Lenders of any Tranche,
(b) when used with respect to Commitments, refers to whether such Commitments
are Term Commitments of any Tranche or Revolving Credit Commitments of any
Tranche and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Term Loans of
any Tranche or Revolving Credit Loans of any Tranche.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01, which date is May 27,
2015.

“Closing Date Forecasts” has the meaning specified in Section 5.05(c).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” means (i) with respect to the Facilities established
pursuant to the Existing Credit Agreement, SunTrust Bank, Bank of Montreal,
Regions Bank, Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA and
Citibank, N.A. as co-documentation agents under this Agreement and (ii) with
respect to the Revolving Credit Facility and Term A Facility established
pursuant to the Second Amendment, Capital One, National Association, Citizens
Bank, N.A., Fifth Third Bank, Mizuho Bank, Ltd.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties;
provided that “Collateral” shall not include any Excluded Asset.

 

9



--------------------------------------------------------------------------------

and integration costs (including those related to tax restructurings), charges,
accruals, reserves and expenses (including, without limitation, inventory
optimization programs, software development costs, systems implementation and
upgrade expenses, costs related to the closure or consolidation of facilities
(including but not limited to severance, rent termination costs, moving costs
and legal costs), costs related to curtailments, costs related to entry into new
markets (including unused warehouse space costs, strategic initiatives and
contracts, consulting fees, signing costs, retention or completion bonuses,
expansion and relocation expenses, severance payments, and modifications to
pension and post-retirement employee benefit plans, new systems design and
implementation costs and project startup costs), in an aggregate amount not to
exceed 15% of Consolidated EBITDA for such period (and, together with any
amounts added back pursuant to clause (xiii) above, not to exceed 25% of
Consolidated EBITDA in the aggregate for such period) (in each case, calculated
before giving effect to such adjustments),

(xviii) other expenses and charges of such Person and its Subsidiaries reducing
Consolidated Net Income which do not represent a cash item in such period or any
future period; and

(xix) any one-time Charges incurred in connection with the IPO or otherwise
associated with ParentBKFS becoming a public company; minusand

(xx) any one-time Charges incurred in connection with the Permitted Spin-Off
Transactions in an aggregate amount not to exceed $15,000,000; minus

(c) an amount which, in the determination of Consolidated Net Income, has been
included for

(i) (A) non-cash gains (other than with respect to cash actually received) and
(B) all extraordinary, unusual or non-recurring gains, and

(ii) any gains realized upon the Disposition of property outside of the ordinary
course of business, and

(d) excluding the effects of

(i) any unrealized losses or gains in respect of Swap Contracts, and

(ii) any losses or gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions,

all as determined in accordance with GAAP, where applicable.

Unless the context otherwise requires, each reference to “Consolidated EBITDA”
in this Agreement shall deemed to refer to the Consolidated EBITDA of Holdings,
the Borrower and the Restricted Subsidiaries.

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, the amount payable with respect to such period in respect of
(a) total interest expense payable in cash plus pay-in-kind interest in respect
of Indebtedness of the type set forth in clause (a) of the definition thereof
(including the interest component under Capitalized Leases, but excluding, to
the extent

 

12



--------------------------------------------------------------------------------

included in interest expense, (i) fees and expenses associated with the
consummation of the Transactions and the LPS Notes Equity Redemption,
(ii) annual agency fees paid to the Administrative Agent, (iii) costs associated
with obtaining Swap Contracts, (iv) fees and expenses associated with any
Investment permitted under Section 7.02, Equity Issuance or Debt Issuance
(whether or not consummated) and (v) amortization of deferred financing costs),
minus (b) interest income with respect to Cash on Hand of Holdings, the Borrower
and the Restricted Subsidiaries earned during such period, in each case as
determined in accordance with GAAP.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Subsidiaries on a consolidated
basis, net income (excluding, without duplication, (i) extraordinary, unusual or
non-recurring items and (ii) any amounts attributable to Investments in any
joint venture to the extent that (A) there exists any legal or contractual
encumbrance or restriction on the ability of such joint venture to pay dividends
or make any other distributions in cash on the Equity Interests of such joint
venture held by any Person and its Subsidiaries, but only to the extent so
encumbered or restricted or (B) such Person does not have the right to receive
or the ability to cause to be distributed its pro rata share of all earnings of
such joint venture) as determined in accordance with GAAP; provided that
Consolidated Net Income for any such period shall not include (v) the cumulative
effect of a change in accounting principles during such period, (w) any net
after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of indebtedness, (x) any
non-cash charges resulting from mark-to-market accounting relating to Equity
Interests, (y) any unrealized or realized net gain or loss resulting from
currency translation or transaction gains or losses impacting net income
(including currency remeasurements of Indebtedness) and any foreign currency
translation or transaction gains or losses shall be excluded, including those
resulting from intercompany Indebtedness and any unrealized net gains and losses
resulting from obligations in respect of any Hedge Agreements in accordance with
GAAP or any other derivative instrument pursuant the application of Accounting
Standards Codification Topic Number 815 “Derivatives and Hedging” and (z) any
non-cash impairment charges resulting from the application of Accounting
Standards Codification (“ASC”) Topic 350, Intangibles – Goodwill and Other and
ASC Topic 360, Property, Plant, and Equipment and the amortization of
intangibles including those arising pursuant to ASC Topic 805, Business
Combinations; and, provided, further that solely for purposes of calculating
Excess Cash Flow, the income or loss of any Person accrued prior to the date on
which such Person becomes a Restricted Subsidiary of such Person or is merged
into or consolidated with such Person or any Restricted Subsidiary of such
Person or the date that such other Person’s assets are acquired by such Person
or any Restricted Subsidiary of such Person, in each case, shall be excluded in
calculating Consolidated Net Income.

“Contract Consideration” shall have the meaning given to such term in the
definition of “Excess Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Co-Syndication Agents” means (i) with respect to the Facilities established
pursuant to the Existing Credit Agreement, Bank of America, U.S. Bank National
Association and Wells Fargo Bank, National Association as co-syndication agents
under this Agreement. and (ii) with respect to the Revolving Credit Facility and
Term A Facility established pursuant to the Second Amendment, Bank of America,
N.A., U.S. Bank National Association, Wells Fargo Bank, National Association,
BMO Capital Markets Corp., PNC Bank, N.A. and Suntrust Robinson Humphrey, Inc.

 

13



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means (i) Permitted First Priority
Refinancing Debt, (ii) Permitted Junior Priority Refinancing Debt,
(iii) Permitted Unsecured Refinancing Debt or (iv) Indebtedness incurred
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or in part, any Class of existing Term Loans, or any then-existing
Refinancing Indebtedness (solely for purposes of this definition, “Refinanced
Debt”); provided that (a) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees and premiums (if any) thereon and reasonable fees and expenses associated
with the refinancing, (b) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued,
interest, fees and premiums (if any) in connection therewith shall be paid,
substantially concurrently with the incurrence of such Refinancing Indebtedness
in accordance with the provisions of Section 2.06(a), (c) such Indebtedness has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Refinanced Debt and the maturity date of such
Indebtedness shall be no earlier than the latest maturity date applicable to the
Refinanced Debt, (d) such Indebtedness is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (except customary asset sale
or change-of-control provisions that provide for the prior repayment in full of
the Loans and all other Obligations), in each case prior to the Latest Term
Maturity Date at the time such Indebtedness is incurred, (e) such Indebtedness
is not at any time guaranteed by any Subsidiaries other than Subsidiaries that
are Guarantors and the terms of such guarantee shall be no more favorable to the
secured parties in respect of such Indebtedness than the terms of the Guaranty
provided hereunder, (f) the terms and conditions (including, if applicable, as
to collateral) of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not materially less favorable, taken as a whole, to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, and
(g) such Indebtedness has mandatory prepayment, repurchase or redemption
provisions no more onerous or expansive in scope, taken as a whole, than those
contained in this Agreement for the Term Loans or are otherwise reasonably
acceptable to the Administrative Agent.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Fund Affiliate” means any Person (other than a natural person) that is an
Affiliate of Holdings, the Sponsor or, until the occurrence of the Permitted
Spin-Off Transactions, FNF that is primarily engaged in, or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
Parent, Holdings, the Borrower or its Subsidiaries has the right to make any
investment decisions.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

14



--------------------------------------------------------------------------------

“Declined Proceeds” has the meaning specified in Section 2.06(b)(ix).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in L/C Obligations or Swing
Line Obligations or (iii) pay over to the Administrative Agent, any L/C Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder, unless (A) in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or (B) in the case of clause
(iii) above, such Lender notifies the Administrative Agent and the Borrower in
writing that the failure to pay such other amount is the subject of a good faith
dispute, (b) has notified the Borrower or the Administrative Agent, any L/C
Issuer, any Swing Line Lender or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, any L/C Issuer, any Swing Line Lender or any other Lender
or the Borrower, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding L/C Obligations and
Swing Line Obligations under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such
Administrative Agent, L/C Issuer, Swing Line Lender or Lender’s and the
Borrower’s receipt of such certification in form and substance satisfactory to
it and the Administrative Agent, or (d) has become (or any parent company
thereof has become) either the subject of (i) a Bankruptcy Event or (ii) a Bail
In Action.

“Designated Lenders” shall mean, in each case to the extent then a Lender, Bank
of America, N.A. (or any affiliate of Bank of America, N.A.) and SunTrust
Robinson Humphrey, Inc.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 7.05(f) or (s) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Cash Equivalents received by the Borrower or
Restricted Subsidiary in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to cash or Cash Equivalents).

 

15



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date.

“Disqualified Institution” means any Person listed on Schedule 1.01C, as such
schedule may be supplemented by the Borrower in writing to the Administrative
Agent (with any such supplement to be effective one Business Day after such
notice thereof to the Administrative Agent) (i) for any person that is or
becomes a Competitor or any Affiliate of any such Competitor, which supplement
may not apply retroactively to disqualify any Person that has previously
acquired an assignment or participation interest in the Facilities; it being
understood that (x) the Borrower may not supplement the list of Persons that are
Disqualified Institutions to include any Affiliate of any Competitor that is a
Bona Fide Lending Affiliate and (y) the term “Disqualified Institution” shall
include any reasonably identifiable Affiliate of any Person that is added to the
list of Disqualified Institutions in accordance with this clause (i) who is not
a Bona Fide Lending Affiliate (except to the extent such Bona Fide Lending
Affiliate is separately identified in accordance with clause (ii) below) and
(ii) for any other Person identified by the Borrower subject to the reasonable
consent of the Administrative Agent and, in each case of the foregoing clauses
(i) and (ii), any Person that is a reasonably identifiable Affiliate of the
Persons listed on Schedule 1.01C (as supplemented by clause (i) and (ii))., in
each case, which supplement may not apply retroactively to disqualify any Person
that has previously acquired an assignment or participation interest in or for
which the “trade date” with respect to an assignment or participation interest
has occurred in respect of the Facilities.

“Disqualified Person” has the meaning specified in Section 11.07(k).

“Disqualified Institution List” has the meaning specified in Section 11.09.

“Dissenting Lenders” has the meaning specified in Section 11.01(f).

“Dollar” and “$” means lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

16



--------------------------------------------------------------------------------

“Dutch Auction” means an auction (an “Auction”) conducted by Holdings or one of
its Subsidiaries in order to purchase one or more Classes of Term Loans in
accordance with customary procedures reasonably acceptable to the Administrative
Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) in the case of any assignment of a Term A Loan,
(i) a Term A Lender and (ii) any other Person (other than a natural person)
approved by (A) the Administrative Agent and (B) unless an Event of Default has
occurred and is continuing under Section 8.01(a) or 8.01(f), the Borrower (each
such approval not to be unreasonably withheld or delayed), (b) in the case of
any assignment of a Term B Loan, (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund and (iv) any Person (other than a natural person)
approved by (A) the Administrative Agent and (B) unless an Event of Default has
occurred and is continuing under Section 8.01(a) or 8.01(f), the Borrower (each
such approval not to be unreasonably withheld or delayed) and (c) in the case of
any assignment of a Revolving Credit Commitment, any Person approved by (A) the
Administrative Agent, (B) the L/C Issuers, (C) the Swing Line Lenders and (D)
unless (x) such assignment is to a Person (other than a natural person) who is a
Revolving Credit Lender (who is not then a Defaulting Lender) or (y) an Event of
Default has occurred and is continuing under Section 8.01(a) or 8.01(f), the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that “Eligible Assignee” shall not include any Disqualified Institution
or, other than as set forth in Section 11.07(k) or (l), Holdings or any
Affiliate or Subsidiary of Holdings.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, human health and safety (as related to exposure to hazardous
substances) or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

17



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.

“Equity Purchase” means the purchase by ParentBKFS using the net cash proceeds
of the IPO, of the membership interests in Holdings.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in “reorganization” (within
the meaning of Section 4241 of ERISA) or is in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 304 of ERISA); (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums not yet due or premiums due but
not yet delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Rate Revolving Credit Loan” means a Eurodollar Rate Loan that is a
Revolving Credit Loan.

 

18



--------------------------------------------------------------------------------

“Excluded Unrestricted Subsidiary” has the meaning specified in Section 6.15.

“Existing Credit Agreement” means this Agreement as of the Second Amendment
Effective Date prior to giving effect to the Second Amendment.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.18(a)(ii).

“Extended Revolving Loans” has the meaning specified in Section 2.18(a)(ii).

“Extended Term A Loans” has the meaning specified in Section 2.18(a)(iv)(A).

“Extended Term B Loans” has the meaning specified in Section 2.18(a)(iv)(B).

“Extended Term Loans” has the meaning specified in Section 2.18(a)(iii).

“Extension” has the meaning specified in Section 2.18(a).

“Extension Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Lender that
agrees to an Extension and (d) to the extent relating to the Revolving Credit
Commitments, the L/C Issuer and the Swing Line Lender, in accordance with
Section 2.18.

“Extension Offer” has the meaning specified in Section 2.18(a).

“Facility” means each Term Facility or each Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
implementing any of the foregoing.

“FCPA” has the meaning specified in Section 5.08(b).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent; provided that if the relevant screen rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

Guarantee of Holdings and any Subsidiary Guarantor set forth in Article 10 of
this agreement or in any other guaranty or guaranty supplement delivered
pursuant to Section 6.13, (i) all Obligations of each other Loan Party, (ii) all
Secured Hedging Obligations of each other Loan Party and (iii) all Cash
Management Obligations of each other Loan Party, in each case of the obligations
described in clauses (i), (ii) and (iii) above, now or hereafter existing
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
fees, indemnities, contract causes of action, costs, expenses or otherwise.
Notwithstanding the foregoing, the Guaranteed Obligations of any Guarantor shall
not include any Excluded Swap Obligations of such Guarantor.

“Guarantors” means, collectively, (i) Holdings, (ii) the Borrower and (ii) each
Subsidiary Guarantor (with each Subsidiary Guarantor as of the Closing Date
listed on Schedule 1.01(A). The Borrower shall be considered a Guarantor
hereunder solely with respect to its Guaranteed Obligations under Article 10.

“Guaranty” means, collectively, the Guarantee by Holdings and each Subsidiary
Guarantor set forth in Article 10 of this Agreement together with any other
guaranty or guaranty supplement delivered pursuant to Section 6.13 as well as
the Guarantee provided by the Borrower solely with respect to its Guaranteed
Obligations under Article 10.

“Guaranty Supplement” has the meaning specified in Section 10.09.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
as hazardous, toxic, pollutants or contaminants or words of similar meaning or
effect.

“Hedge Agreement” means any Swap Contract permitted under Article 6 or 7 that is
entered into by and between the Borrower or any of the Restricted Subsidiaries
and any Hedge Bank.

“Hedge Bank” means any Person that is, at the time that it enters into a Hedge
Agreement, the Administrative Agent, an Arranger, a Lender, L/C Issuer or Swing
Line Lender or an Affiliate of the Administrative Agent, an Arranger, a Lender,
L/C Issuer or Swing Line Lender.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Holdings LLC Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Holdings, by and among Holdings, Chicago Title
Insurance, a Nebraska corporation, Fidelity Title Insurance Company, a
California corporation, ParentBKFS, and the Sponsor, to be entered into and
effective upon the closing of the IPO.

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Identified Disqualified Institution” has the meaning specified in Section
11.09.

 

26



--------------------------------------------------------------------------------

Lenders, twelve months or a shorter period thereafter, as selected by the
Borrower in its Loan Notice or such other period as agreed by the Borrower and
all applicable Lenders); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(ii) other than with respect to one week Interest Periods, any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date applicable to
such Loan.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurodollar Screen
Rate for the longest period (for which the Eurodollar Screen Rate is available
for deposits in Dollars) that is shorter than the Impacted Interest Period; and
(b) the Eurodollar Screen Rate for the shortest period (for which that
Eurodollar Screen Rate is available for deposits in Dollars) that exceeds the
Impacted Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For all purposes of this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investors” means (a) FNF, (b) the Sponsor and (c) the Management Investors.

“IP Rights” has the meaning specified in Section 5.07.

“IPO” means the initial public offering by ParentBKFS of its shares of class A
common stock, effective on May 26, 2015.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

29



--------------------------------------------------------------------------------

the Term B Loans shall not be less than 0.75%, including without limitation for
purposes of calculating the Base Rate applicable to Term B Loans.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Collateral
Documents, (c) the Notes, (d) the Guaranty, (e) each Commitment Increase and
Joinder Agreement, (f) each Refinancing Amendment and (g) each Extension
Amendment.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“LPS 2014 Transactions” means the acquisition by FNF, indirectly, with the
Sponsor of the Borrower (formerly known as Lender Processing Services, Inc.) on
January 2, 2014.

“LPS Notes” means the Borrower’s existing 5.75% Senior Notes due 2023, issued
pursuant to the LPS Notes Indenture.

“LPS Notes Equity Redemption” means the redemption (including the payment of any
accrued and unpaid interest and required redemption premium) of the LPS Notes
pursuant to Section 3.02 of the LPS Notes Indenture.

“LPS Notes Guarantee Fee Agreement” means that certain Guarantee Fee Agreement,
dated as of May 26, 2015, between FNF and Parent.

“LPS Notes Indenture” means that certain Indenture dated as of October 12, 2012
among the Borrower (f/k/a Lender Processing Services, Inc.), the guarantors
party thereto and U.S. Bank National Association as trustee.

“Majority-Owned Subsidiary” means a Subsidiary that is not wholly-owned
(directly or indirectly) by the Borrower.

“Management Investors” means the officers, directors and members of management
of the Borrower, any direct or indirect parent company of the Borrower
(including Parent and Holdings), FNF and/or ServiceLink Holdings, LLC (a
subsidiary of FNF).

“Material Adverse Effect” means (a) a material adverse effect on the condition
(financial or otherwise), results of operations, business or assets of Holdings,
the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a material
and adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under the Loan Documents or (c) a material and
adverse effect on the rights and remedies (taken as a whole) of the
Administrative Agent and the Lenders, taken as a whole, under the Loan
Documents.

 

32



--------------------------------------------------------------------------------

“Material Companies” means Holdings, the Borrower and all Restricted
Subsidiaries (other than Immaterial Subsidiaries).

“Material Real Property” means any real property owned in fee by any Loan Party
with a fair market value (as determined in good faith by the Borrower) in excess
of $10,000,000 as of the Closing Date (with respect to each Real Property owned
on the Closing Date) or as of the date of acquisition of such real property
(with respect to any such real property acquired after the Closing Date).

“Maturity Date” means (a) with respect to the Term A Loans issued on the Closing
Date, May 27, 2020outstanding on the Second Amendment Effective Date after
giving effect to the Second Amendment, February 25, 2022 (the “Term A Maturity
Date”), (b) with respect to the Term B Loans issued on the Closing Date, May 27,
2022 (the “Term B Maturity Date”), (c) with respect to the Revolving Credit
Commitments and the Revolving Credit Loans, the Revolver Maturity Date, (d) with
respect to any Extended Term Loans, Extended Revolving Credit Commitment and
Extended Revolving Loans, the final maturity date as specified in the applicable
Extension Amendment, (e) with respect to any Additional Term Loans or Additional
Revolving Credit Commitments, the final maturity date as specified in the
applicable Commitment Increase and Joinder Agreement, and (f) with respect to
any Refinancing Term Loans or Refinancing Revolving Commitments, the final
maturity date as specified in the applicable Refinancing Amendment.

“Maximum Rate” has the meaning specified in Section 11.11.

“Mergers” means the mergers, in connection with the IPO, of each of THL Black
Knight I Holding Corp. and THL Investors Black Knight I Holding Corp. with and
into ParentBKFS, with ParentBKFS as the surviving entity in each merger.

“MFN Provision” has the meaning specified in Section 2.16(g).

“Minimum Extension Condition” has the meaning set forth in Section 2.18(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 6.13(c).

“Mortgage Notification Date” has the meaning specified in Section 6.13(c).

“Mortgaged Properties” has the meaning specified in 6.07.

“Multiemployer Plan” means any employee benefit plan covered by
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

 

33



--------------------------------------------------------------------------------

and (b) with respect to any L/C Obligations on any date, the aggregate
outstanding amount thereof on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes thereto as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

“Parent” means Black Knight Financial Services, Inc., a Delaware corporation(a)
prior to the consummation of a Permitted Spin-Off Transaction, BKFS and
(b) following the consummation of a Permitted Spin-Off Transaction, PublicCo.

“Participant” has the meaning specified in Section 11.07(f).

“Participant Register” has the meaning specified in Section 11.07(g).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute or has any liability.

“Perfection Certificate” means a certificate attached as Exhibit B to the
Security Agreement that provides information relating to Uniform Commercial Code
filings of each Loan Party.

“Permitted Acquisition” has the meaning specified in Section 7.02(h).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness satisfies the
requirements of the definition of “Credit Agreement Refinancing Indebtedness”
and (iii) the holders of such Indebtedness (or their Senior Representative) and
the Administrative Agent shall be party to an Acceptable Intercreditor
Agreement.

“Permitted Holders” means (a) the Investors, (b) any person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the Act)
so long as, in the case of this clause (b), the relevant Investors own more than
50% of the relevant voting stock owned by such group.

“Permitted Holdings Subsidiaries” means BKFS I Management, Inc. and BKFS I
Services, LLC, which are Subsidiaries of Holdings.

 

36



--------------------------------------------------------------------------------

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of junior lien secured notes
or junior lien secured loans; provided that (i) such Indebtedness shall be
secured by the Collateral on a junior priority basis to the Liens securing the
Obligations and not be secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness shall satisfy the
requirements of the definition of “Credit Agreement Refinancing Indebtedness”
and (iii) the holders of any such Indebtedness (or their Senior Representative)
and Administrative Agent shall be party to an Acceptable Intercreditor
Agreement.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder or as
otherwise permitted pursuant to Section 7.03, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole, (d) the terms and
conditions (including, if applicable, as to collateral) of any such modified,
refinanced, refunded, renewed or extended Indebtedness are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended,
taken as a whole, (e) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor (or another of the
Restricted Companies, at the election of the Borrower; provided that if the
obligor is a Loan Party, such other Restricted Company must also be a Loan
Party) on the Indebtedness being modified, refinanced, refunded, renewed or
extended, and such new or additional obligors as are or become Loan Parties in
accordance with Section 6.13 and with respect to subordinated Indebtedness the
obligations of such obligors shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
documentation governing the Indebtedness, taken as a whole and (f) at the time
thereof, no Event of Default shall have occurred and be continuing.

“Permitted Spin-Off Transaction” means (i) the dividend or other distribution of
the Equity Interests of ParentBKFS (and/or the Equity Interests of any parent
entity that holds, directly or indirectly, the Equity Interests of ParentBKFS)
to the beneficial owners of the Borrower (which, for purposes of this definition
shall be deemed to include the then existing shareholders of FNF) and (ii) any
corporate restructurings, reorganizations and other transactions completed in
connection with the foregoing or otherwise reasonably necessary to effectuate
any of the foregoing (including, without limitation, the subsequent merger of
ParentBKFS with a subsidiary of a newly formed public holding company
(“PublicCo”), as a result of which the current holders of ParentBKFS Class A
common stock will receive an equivalent number of shares of PublicCo common
stock and Parent will survive as a subsidiary of PublicCoin exchange for such
common stock of BKFS), it being understood and agreed that after giving effect
to the transactions contemplated by clauses (i) and (ii) above, Parent shall
continue to be the

 

37



--------------------------------------------------------------------------------

sole managing member ofPublicCo shall directly or indirectly own and control
100% of the equity interests in Holdings (or, if applicable, Successor Holdings)
and Holdings (or, if applicable, Successor Holdings) shall continue to directly
own and control 100% of the equity interests in the Borrower.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness that
(a) is expressly subordinated to the prior payment in full in cash of the
Obligations on terms reasonably acceptable to the Administrative Agent, (b) is
not scheduled to mature prior to the date that is 91 days after the stated
maturity date for the latest maturing Tranche of Term Loans outstanding on the
date of incurrence of such Indebtedness, (c) has no scheduled amortization or
payments of principal prior to the stated maturity date for the latest maturing
Tranche of Term Loans outstanding on the date of incurrence of such
Indebtedness, and (d) has mandatory prepayment, repurchase or redemption
provisions no more onerous or expansive in scope, taken as a whole, than those
contained in this Agreement for the Term B Loans or are otherwise reasonably
acceptable to the Administrative Agent.

“Permitted Unrestricted Cash” means, as of any date of determination, up to
$200,000,000 of the aggregate amount of domestic unrestricted cash and Cash
Equivalents included on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries as of such date (it being understood that cash
and Cash Equivalents that are restricted in favor of the Administrative Agent on
behalf of the Secured Parties (which may also include cash and Cash Equivalents
securing other Indebtedness of the Restricted Companies permitted hereby by a
Lien on the Collateral on a pari passu or junior basis to the Lien securing the
Secured Obligations) shall not be deemed to be “restricted cash” by virtue of
such restriction).

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior or subordinated
unsecured notes or loans; provided that such Indebtedness satisfies the
requirements of the definition of “Credit Agreement Refinancing Indebtedness”.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by the Borrower or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the First Lien Leverage Ratio, the
Leverage Ratio, the Senior Secured Leverage Ratio or each of the financial
covenants set forth in Section 7.10, in each case in respect of a Specified
Transaction, that such Specified Transaction and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a Permitted Acquisition or
Investment described in the definition of “Specified

 

38



--------------------------------------------------------------------------------

Transaction”, shall be included and (ii) in the case of a Specified Disposition
described in the definition of “Specified Transaction”, shall be excluded,
(b) any retirement or repayment of Indebtedness (other than normal fluctuation
in revolving Indebtedness incurred for working capital purposes), and (c) any
Indebtedness incurred or assumed by any Restricted Company in connection with
such Specified Transaction, and if such Indebtedness has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that the foregoing pro forma adjustments may be applied
to the First Lien Leverage Ratio, the Leverage Ratio, the Senior Secured
Leverage Ratio and the financial covenants set forth in Section 7.10 to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA; provided further that in connection with any Specified Transaction that
is the incurrence of Indebtedness in respect of which compliance with any
specified leverage ratio test is by the terms of this Agreement required to be
calculated on a Pro Forma Basis, (x) the proceeds of such Indebtedness shall not
be netted from Indebtedness in the calculation of the applicable leverage ratio
test and (y) if such Indebtedness is a revolving facility, such Indebtedness
shall be assumed to be fully drawn on the first day of the fiscal period covered
thereby for purposes of calculating the applicable leverage ratio test.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender (and, if
applicable, in the case of Term Loans, the principal amount thereof) under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments (and, if applicable, in the case of Term
Loans, the principal amount thereof) under the applicable Facility or Facilities
at such time; provided that in the case of Section 2.17 when a Defaulting Lender
shall exist under the Revolving Credit Facility, “Pro Rata Share” shall mean the
percentage of the total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment.

“PublicCo” has the meaning specified in the definition of “Permitted Spin-Off
Transaction”.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under §1a(180(A)(v)(II) of
the Commodity Exchange Act.

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

“RealEC” means RealEC Technologies, LLC, a Delaware limited liability company.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer, as applicable and (d) any Swing Line Lender, as applicable.

 

39



--------------------------------------------------------------------------------

“Restricted Domestic Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) on account of any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any Restricted Company’s stockholders, partners or members (or the equivalent
Persons thereof). The amount expended in any Restricted Payment, if other than
in cash, will be deemed to be the fair market value of the relevant non-cash
assets, as determined in good faith by the board of directors of the Borrower
and evidenced by a board resolution.

“Restricted Prepayment” has the meaning specified in Section 7.11.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolver Maturity Date” means May 27February 25, 20202022, or, as to any
Revolving Credit Lender for which the Revolver Maturity Date is extended
pursuant to Section 2.18, the date to which the Revolver Maturity Date is so
extended or, in each case, if such day is not a Business Day, the next preceding
Business Day.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal or
face amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name under the caption “New Revolving Credit
Commitment” (i) on Schedule 2.012 to the Second Amendment, (ii) in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
or (iii) in the case of any Lender that provides new Revolving Credit
Commitments pursuant to Section 2.16, in the applicable Commitment Increase and
Joinder Agreement, as applicable, and as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders is $400,000,000500,000,000 on the
ClosingSecond Amendment Effective Date.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender pursuant
to its Revolving Credit Commitment.

 

42



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered permitted assigns, in substantially
the form of Exhibit C-3, evidencing the aggregate indebtedness of the Borrower
owed to such Revolving Credit Lender resulting from the Revolving Credit Loans
made by such Revolving Credit Lender.

“Revolving Outstandings” means, with respect to any Revolving Credit Lender at
any time, the sum of the aggregate Outstanding Amount of such Lender’s Revolving
Credit Loans plus its Pro Rata Share, determined for this purpose solely among
the Commitments under the Revolving Credit Facility, of the Outstanding Amount
of the L/C Obligations plus its Swing Line Obligations.

“Revolving Termination Date” has the meaning specified in Section 2.10(b).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

“Same Day Funds” means, with respect to disbursements and payments in Dollars,
immediately available funds.

“Sanctions” has the meaning specified in Section 5.08(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Credit and Guaranty
Agreement, dated as of the Second Amendment Effective Date among, inter alios,
each Loan Party, the Lenders party thereto, each L/C Issuer, each Swing Line
Lender and the Administrative Agent.

“Second Amendment Effective Date” means April 26, 2017.

“Secured Hedging Obligations” means all obligations of any Loan Party in respect
of any Hedge Agreement.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the holders of Cash Management Obligations and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.02.

“Securitization Assets” means any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other related
assets incidental to the foregoing subject to a Securitization Financing.

“Securitization Financing” means a receivables or other securitization
transaction involving the Restricted Companies and a Securitization Vehicle.

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Securitization
Financing by purchasing, or receiving by way of capital contributions, sale or
other transfer, assets from the Borrower and its Subsidiaries and obtaining
financing for such assets from third parties, and whose structure is designed to
insulate such vehicle from the credit risk of the Borrower.

 

43



--------------------------------------------------------------------------------

“Security Agreement” means that certain Security Agreement, dated as of May 27,
2015, among the Loan Parties and the Administrative Agent, substantially in the
form of Exhibit G.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Managing Agents” means with respect to the Facilities established
pursuant to the Existing Credit Agreement, Fifth Third Bank, Citizens Bank,
N.A., PNC Capital Markets LLC and BBVA Compass as senior managing agents under
this Agreement.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Total Indebtedness (other than any portion of Total Indebtedness
that is unsecured) outstanding on such date of determination, minus Permitted
Unrestricted Cash to (b) Consolidated EBITDA as of the last day of the most
recently ended Test Period, in each case, of Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 11.07(i).

“Specified Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among Holdings, the Borrower and the
Restricted Subsidiaries), (a) that involves assets comprising all or
substantially all of an operating unit of a business or common Equity Interests
of any Person, in each case owned by any Restricted Company and (b) the total
consideration in respect of which exceeds $5,000,000.

“Specified Financial Statements” means, collectively, (a) audited consolidated
and combined balance sheets of Holdings and its Subsidiaries as of December 31,
2014 and 2013 and the related consolidated and combined statements of operations
and comprehensive loss, members’ equity and cash flows for the year ended
December 31, 2014 and for the period from October 16, 2013 through December 31,
2013, including, an unqualified audit report thereon, (b) audited

 

44



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Commitment” means, as to each Term A Lender that is a New Term A Lender
(as defined in the Second Amendment), its obligation to make a Term A Loan, in
each case, to the Borrower pursuant to Section 2.01(a)2 of the Second Amendment
in an aggregate principal amount not to exceed the Dollar amount set forth
opposite such Term A Lender’s name on Schedule 2.012 to the Second Amendment
under the caption “New Term A Commitment” or in the Assignment and Assumption
pursuant to which such Term A Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The initial aggregate amount of the Term A Lenders’ Term A Commitments on the
ClosingSecond Amendment Effective Date is $800,000,0001,030,000,000.

“Term A Facility” means, at any time, the aggregate amount of the Term A
Commitments or Term A Loans at such time.

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.

“Term A Loan” means a Loan made pursuant to Section 2.01(a).

“Term A Maturity Date” has the meaning specified in the definition of “Maturity
Date”

“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender or its registered permitted assigns, in substantially the form of Exhibit
C-1, evidencing the aggregate indebtedness of the Borrower owed to such Term A
Lender resulting from the Term A Loans made by such Term A Lender.

“Term B Commitment” as to each Term B Lender, its obligation to make a Term B
Loan to the Borrower pursuant to Section 2.01(c) in an aggregate principal
amount not to exceed the Dollar amount set forth opposite such Term B Lender’s
name on Schedule 2.01 under the caption “Term B Commitment” or in the Assignment
and Assumption pursuant to which such Term B lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Lenders’ Term B
Commitments on the Closing Date is $400,000,000.

“Term B Facility” means, at any time, the aggregate amount of the Term B
Commitments or the Term B Loans at such time.

“Term B Lenders” means, at any time, any Lender that has a Term B Commitment or
a Term B Loan at such time.

“Term B Loan” means a Loan made pursuant to Section 2.01(c).

“Term B Maturity Date” has the meaning specified in the definition of “Maturity
Date”.

“Term B Note” means a promissory note of the Borrower payable to any Term B
Lender or its registered permitted assigns, in substantially the form of Exhibit
C-2, evidencing the

 

48



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the IPO and the Mergers, (b) the Equity
Purchase, (c) the Refinancing, (d) the funding of the Loans on the Closing Date
and the execution and delivery of the Loan Documents on the Closing Date and
(e) the payment of costs and expenses related to the foregoing clauses
(a) through (d).

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“USA Patriot Act” has the meaning specified in Section 2.19(a).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B and (b) any Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.15
subsequent to the Closing Date (and continuing until such time that such
designation may be thereafter revoked by the Borrower).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Working Capital” means, at any date, the excess of current assets of Holdings,
the Borrower and the Restricted Subsidiaries on such date (excluding cash and
Cash Equivalents) over current liabilities of Holdings, the Borrower and the
Restricted Subsidiaries on such date (excluding current liabilities in respect
to Indebtedness), all determined on a consolidated basis in accordance with
GAAP.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

51



--------------------------------------------------------------------------------

Ratio test and/or the amount of Consolidated EBITDA or Total Consolidated
Assets), such financial ratio or test shall be calculated on a pro forma basis
at the time such action is taken (subject to clause (a) above), such change is
made, such transaction is consummated or such event occurs, as the case may be,
and no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in such financial ratio or test occurring after the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be.

Section 1.09. Exchange Rates; Currencies Generally.

(a) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, Lien, Restricted Payment,
Restricted Prepayment, Investment or an Affiliate Transaction, the U.S.
dollar-equivalent principal amount of Indebtedness, or amount of Lien,
Restricted Payment, Restricted Prepayment, Investment or Affiliate Transaction,
in each case, denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit Indebtedness incurred or made in the case of any Lien,
Restricted Payment, Restricted Prepayment, Investment or Affiliate Transaction;
provided that if any such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. Notwithstanding anything to the contrary in this Agreement, the
maximum amount of any Indebtedness, Liens, Restricted Payments, Restricted
Prepayments, Investments or Affiliate Transactions that the Restricted Companies
may incur in compliance with this Agreement shall not be deemed to be exceeded
solely as a result of fluctuations in the exchange rate of currencies. The
principal amount of any Indebtedness incurred to refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such refinancing Indebtedness is denominated that is in
effect on the date of such refinancing.

Section 1.10. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Additional Loans, Refinancing Term Loans, Loans
in connection with any Refinancing Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected with such Lender’s consent by means of a “cashless roll” by such
Lender, such extension, replacement, renewal or refinancing shall be deemed to
comply with any requirement hereunder or any other Loan Document that such
payment be made “in Dollars”, “in immediately available funds”, “in cash” or any
other similar requirement.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Term A Borrowings. (a) The Term A Borrowings. Subject to the
terms and conditions set forth herein and in the Second Amendment, each New Term
A Lender has severally agreed to make, on the ClosingSecond Amendment Effective
Date, a

 

54



--------------------------------------------------------------------------------

single loan in Dollars in an aggregate principal amount equal to its New Term A
Commitment under and as defined in the Second Amendment. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower in Dollars from time to time, on any Business Day until the Revolver
Maturity Date, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided that after giving
effect to any Revolving Credit Borrowing, (x) the Revolving Outstandings of any
Lender shall not exceed such Lender’s Revolving Credit Commitment, and (y) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving Credit
Commitments. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.06 and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein. All Revolving Credit Loans will be made
by all Revolving Credit Lenders in accordance with their Pro Rata Share of the
Revolving Credit Facility until the Revolver Maturity Date.

(c) The Term B Borrowings. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make, on the Closing Date, a single loan
in Dollars to the Borrower in an amount equal to such Lender’s Term B
Commitment. Amounts borrowed under this Section 2.01(c) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than (i) 1:00 p.m. three
Business Days prior to the requested date of any Borrowing of Eurodollar Rate
Loans, continuation of Eurodollar Rate Loans or any conversion of Base Rate
Loans to Eurodollar Rate Loans (provided that, if such Borrowing is an initial
Credit Extension to be made on the Closing Date, notice must be received by the
Administrative Agent not later than (x) in the case of Term A Loans and
Revolving Credit Loans, 2:00 p.m. three Business Days prior to the requested
date of such Borrowing and (y) in the case of Term B Loans, 2:00 p.m. one
Business Day prior to the requested date of such Borrowing) and (ii) 12:00 noon
on the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Section 2.04(c)(i) and Section 2.05(c)(i),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term A Borrowing, a Term B Borrowing, a Revolving Credit Borrowing,
a conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall

 

55



--------------------------------------------------------------------------------

Tranche, the Commitment of each Lender of such Class or Tranche shall be reduced
by such Lender’s Pro Rata Share of the amount by which such Commitments are
reduced (other than the termination of the Commitment of any Lender as provided
in Section 3.09). All Commitment Fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination.

Section 2.08. Repayment of Loans. (a) Initial Term Loans. The Borrower shall
repay to the Administrative Agent for the ratable account of the Term Lenders
the aggregate principal amount of all Initial Term Loans outstanding in
quarterly installments equal to the amounts as follows (which installments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06(b)(iv)), each such payment to be
made on or prior to the date specified below:

(i) Term A Loans: an aggregate amount on the applicable date equal to the
percentage set forth below of the initial aggregate principal amount of the Term
A Loans made on the ClosingSecond Amendment Effective Date:

 

Payment Date    Term A Percentage  

September 30, 20152017

     1.25%  

December 31, 20152017

     1.25%  

March 31, 20162018

     1.25%  

June 30, 20162018

     1.25%  

September 30, 20162018

     1.25%  

December 31, 20162018

     1.25%  

March 31, 20172019

     1.25%  

June 30, 20172019

     1.25%  

September 30, 20172019

     2.50%  

December 31, 20172019

     2.50%  

March 31, 20182020

     2.50%  

June 30, 20182020

     2.50%  

September 30, 20182020

     2.50%  

December 31, 20182020

     2.50%  

March 31, 20192021

     2.50%  

June 30, 20192021

     2.50%  

September 30, 20192021

     3.75%  

December 31, 20192021

     3.75%  

March 31, 2020

     3.75%  

 

73



--------------------------------------------------------------------------------

; provided that the final principal repayment installment of the Term A Loans
shall be repaid on the Term A Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.

(ii) Term B Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term B Lenders: (A) on or prior to the last day of each
March, June, September and December that occurs prior to the Term B Loan
Maturity Date, an aggregate amount equal to 0.25% of the initial aggregate
principal amount of all Term B Loans made on the Closing Date, with the first
such payment to be made on the last day of the first full fiscal quarter ending
after the Closing Date and (B) on the Term B Maturity Date, an aggregate amount
equal to the aggregate principal amount of all Term B Loans outstanding on such
date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the applicable Revolving Credit Lenders of any
Tranche on the Maturity Date applicable to such Tranche of the aggregate
principal amount of all of its Revolving Credit Loans of such Tranche
outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is ten (10) Business Days after such Loan
is made and (ii) the Revolver Maturity Date.

Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin, (iii) [intentionally omitted], and (iv) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin for Revolving Credit Loans, or at such other rates as may
be agreed between the Borrower and the Swing Line Lenders.

(b) While any Event of Default set forth in Section 8.01(a) or (f) exists, the
Borrower shall pay interest on all overdue Obligations hereunder (regarding
which all applicable grace periods set forth in Section 8.01 have expired) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall

 

74



--------------------------------------------------------------------------------

participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 11.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 11.10) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.14 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.14 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

Section 2.15. [Reserved]

Section 2.16. Increase in Commitments.

(a) Upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may request: additional Term Commitments and/or
additional Revolving Credit Commitments (each, a “Commitment Increase”) pursuant
to any Commitment Increase and Joinder Agreement; provided that after giving
effect to any such addition, the aggregate amount of all additional Term
Commitments and additional Revolving Credit Commitments that have been added
pursuant to this Section 2.16(a) shall not exceed the sum of (i) after the
Second Amendment Effective Date, $375,000,000, (ii) (A) in the case of any
Commitment Increase that effectively extends the maturity of any Tranche of the
existing Term Loans or Revolving Credit Facility, an amount equal to such Term
Loan or Revolving Credit Facility replaced with such Commitment Increase and
(B) in the case of any Commitment Increase that effectively replaces any
Revolving Credit Commitment terminated under Section 3.09 or Section 11.01(f),
an amount equal to the portion of the relevant terminated Revolving Credit
Commitments, (iii) the amount of any voluntary prepayments of the Term Loans or
any permanent reduction of the Revolving Credit Commitments (to the extent not
financed with the proceeds of long-term Indebtedness) and (iv) , (iv) an amount
not in excess of an amount such that, after giving effect to the relevant
Commitment Increase (A) if such Commitment Increase is secured by a Lien on the
Collateral that is pari passu with the Lien securing the Facilities, the First
Lien Leverage Ratio does not exceed 3.50:1.00, or

 

78



--------------------------------------------------------------------------------

(B) if such Commitment Increase is secured by a Lien on the Collateral that is
junior to the Lien securing the Facilities, the Senior Secured Leverage Ratio
does not exceed 4.54.00:1.00; provided that for purposes of calculating such
First Lien Leverage Ratio or Senior Secured Leverage Ratio under this clause
(iv), (1) the proceeds from any such Commitment Increase shall not be netted
from Indebtedness and (2) theany Revolving Credit Commitments then being
incurred or established shall be assumed to be fully drawn and (v) with respect
to the Additional Term A Loans and Additional Revolving Credit Commitments (each
as defined in the Second Amendment) established under the Second Amendment on
the Second Amendment Effective Date, an aggregate amount equal to $173,150,000.
It is understood and agreed that, unless the Borrower otherwise notifies the
Administrative Agent, if all or any portion of any Commitment Increase or
Incremental Equivalent Debt would be permitted under clause (iv) of this clause
(a) on the applicable date of determination, such Commitment Increase or
Incremental Equivalent Debt (or the relevant portion thereof) shall be deemed to
have been incurred in reliance on clause (iv) of this clause (a) prior to the
utilization of any amount available under clause (i) of this clause(a). Each
such addition under this Section 2.16(a). shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof.

(b) Any loans made in respect of any such additional Term Commitments (the
“Additional Term Loans”) may be made, at the option of the Borrower, either by
(i) increasing the Term Loans with the same terms (including pricing) as the
existing Term Loans, or (ii) creating a new tranche of terms loans (an
“Additional Term Loan Tranche”); provided that any Additional Term Loan Tranche
(A) shall not mature prior to the stated Maturity Date applicable to the latest
maturing Tranche of Term Loans on the date of incurrence of such Additional Term
Loans and (B) the Weighted Average Life to Maturity of any Additional Term Loan
Tranche shall be no less than the Weighted Average Life to Maturity of such
latest maturing Tranche of Term Loans.

(c) Any such additional Revolving Credit Commitments (the “Additional Revolving
Credit Commitments”) may be made by increasing the Revolving Credit Commitments
with the same terms (including pricing) as any existing Revolving Credit
Commitments of the latest maturing Tranche of Revolving Credit Commitments.

(d) The Borrower may invite any Lender or any additional Eligible Assignees to
become Term Lenders or Revolving Credit Lenders, as applicable, pursuant to a
commitment increase and joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent (each, a “Commitment Increase and
Joinder Agreement”). No Lender will be obligated to provide all or any portion
of any Commitment Increase and the determination to provide such commitment
shall be within the sole and absolute discretion of such Lender. Any failure by
a Lender to respond to any such invitation shall not be deemed an acceptance or
agreement to provide such Commitment Increase.

(e) If any Term Commitments or Revolving Credit Commitments are added in
accordance with this Section 2.16, the Administrative Agent and the Borrower
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocations of such additional Commitments. The Administrative
Agent shall promptly notify the Borrower and the lenders providing such
Commitment Increase of the final allocation thereof and the Additional
Commitments Effective Date. As a condition precedent to such addition, before
and after giving effect to such increase, (i) the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct

 

79



--------------------------------------------------------------------------------

Facilities or otherwise furnished by or on behalf of any Loan Party to any Agent
or any Lender in connection with the transactions contemplated hereby (as
modified or supplemented by other information so furnished) when taken as a
whole (and considered together with all information publicly disclosed by
ParentBKFS, Holdings, the Borrower and any of its Subsidiaries) did not, when
furnished contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under and at the time which they were made, not materially
misleading (after giving effect to all supplements and updates thereto from time
to time) and (b) with respect to financial estimates, projected or forecasted
financial information and other forward-looking information, the Borrower
represents and warrants only that such information was prepared in good faith
based upon assumptions believed by the Borrower to be reasonable in light of
conditions existing at the time of preparation; it being understood that
(A) such projections and forecasts, as to future events, are not to be viewed as
facts, that actual results during the period or periods covered by any such
projections or forecasts may differ significantly from the projected or
forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and
(B) such projections are subject to significant contingencies and no assurance
can be given that the Projectionsprojections will be realized. For the avoidance
of doubt, no representation is made with respect to information of a general
economic or general industry nature.

Section 5.14. Solvency. On the Closing Date, after giving effect to the
Transactions, Holdings, the Borrower and the Restricted Subsidiaries are, on a
consolidated basis, Solvent.

Section 5.15. Perfection, Etc. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under and in the manner
contemplated by the Collateral Documents have been duly made or taken or
otherwise provided for and are in full force and effect, and the Collateral
Documents create in favor of the Administrative Agent for the benefit of the
Secured Parties a valid and, together with such filings and other actions,
perfected first priority Lien in the Collateral, securing the payment of the
Secured Obligations, subject to Liens permitted by Section 7.01. The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for the Liens created or permitted under the Loan Documents.

ARTICLE 6

AFFIRMATIVE COVENANTS

From the Closing Date to the date all Commitments hereunder have expired or
terminated, all Loans or other Obligations hereunder which are accrued and
payable have been paid and satisfied, any Letter of Credit shall have been
terminated or otherwise have been provided for in full in a manner reasonably
satisfactory to the L/C Issuer (such date, the “Termination Date”), Holdings
(solely with respect to the covenants applicable to it set forth in Sections
6.05, 6.08, 6.12 and 6.13) and the Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.14) cause each
Restricted Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

 

105



--------------------------------------------------------------------------------

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower beginning with the fiscal year ending on
December 31, 2015, a consolidated balance sheet of Holdings, the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by a report and opinion of KPMG LLP or any
other independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except for any such qualification pertaining to impending debt
maturities of any Indebtedness occurring within 12 months of such audit or any
breach or anticipated breach of any financial covenant); provided that if the
independent auditor provides an attestation and a report with respect to
management’s report on internal control over financial reporting and its own
evaluation of internal control over financial reporting, then such report may
include a qualification or limitation due to the exclusion of any acquired
business from such report to the extent such exclusion is permitted under rules
or regulations promulgated by the SEC or the Public Company Accounting Oversight
Board;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower beginning
with the fiscal quarter ending on June 30, 2015, a consolidated balance sheet of
Holdings, the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth, in each case, in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of Holdings, the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) as soon as available, but in any event no later than 90 days after the end
of each fiscal year, commencing with the fiscal year ending December 31, 2015,
forecasts prepared by management of the Borrower, a consolidated balance sheet,
statements of operations and cash flow statements of Holdings, the Borrower and
its Subsidiaries for the fiscal year following such fiscal year then ended,
which shall be prepared in good faith upon reasonable assumptions at the time of
preparation), it being understood that actual results may vary from such
forecasts and that such variations may be material; and

(d) if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statementsa Compliance Certificate referred to in Sections 6.01(a) and 6.01(b)
aboveSection 6.02(a) below, the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) through (b) of
this Section 6.01 may be satisfied by furnishing (A) the applicable financial
statements or other information required by such paragraphs of Parent (or any
other direct or indirect parent company of the Borrower) and/or (B) Parent’s (or
any other direct or indirect parent company of the Borrower), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC or otherwise made available
to

 

106



--------------------------------------------------------------------------------

the Administrative Agent for delivery to the Lenders, in each case, within the
time periods specified in such paragraphs; provided that with respect to each of
clauses (A) and (B) hereof, (i) to the extent such financial statements relate
to Parent (or any other direct or indirect parent company of the Borrower), the
Compliance Certificate delivered in connection with such financial statements
shall be accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to Parent (or such other
parent company), on the one hand, and the information relating to Holdings, the
Borrower and the Restricted Subsidiaries on a standalone basis, on the other
hand, which consolidating information shall be certified by a Responsible
Officer of the Borrower as having been fairly presented in all material respects
and (ii) to the extent such financial statements are in lieu of statements
required to be provided under Section 6.01(a), suchthe Compliance Certificate
delivered in connection with such financial statements shall be accompanied by a
report of an independent certified public accounting firm of nationally
recognized standing, which report shall satisfy the requirements set forth in
Section 6.01(a) as if references in such Section 6.01(a) to Holdings and the
Borrower therein were references to Parent (or such other direct or indirect
parent company of the Borrower).

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

(b) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent generally to the stockholders of
Parent, and copies of all annual, regular, periodic and special reports which
Parent files, copies of any report or filing with the SEC under Section 13 or
15(d) of the 1934 Act, or with any Governmental Authority that may be
substituted therefor, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(c) promptly after the receipt thereof by a Specified Responsible Officer of the
Borrower and to the extent permitted by applicable Law, copies of each notice or
other correspondence received from any Governmental Authority concerning any
material investigation or other material inquiry regarding any material
violation of applicable Law by any Restricted Company which would reasonably be
expected to have a Material Adverse Effect (in each case, excluding any
privileged information);

(d) promptly after any request therefor, such additional information regarding
the business or financial condition of any Restricted Company, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak, IntraLinks or other
relevant website, to which each Lender and the Administrative Agent are granted
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify (which may be by
facsimile or electronic mail or by an automated electronic alert of a

 

107



--------------------------------------------------------------------------------

rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, ordinary wear and tear
excepted and casualty and condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions to material properties and equipment in accordance with prudent
industry practice.

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries as are customarily carried under
similar circumstances by such other Persons except, in the case of Foreign
Subsidiaries, to the extent that the failure to maintain such insurance with
respect to one or more Foreign Subsidiaries could not reasonably be expected to
result in a Material Adverse Effect. With respect to any Material Real Property
that is subject to a Mortgage (collectively, the “Mortgaged Properties”) and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mudslide hazards, obtain flood insurance in such total
amount as to comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act.

Section 6.08. Compliance with Laws. Comply with the requirements of all Laws
(including, without limitation, Environmental Laws) and, in each case, all
orders, writs, injunctions, and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings.

Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Restricted Subsidiary, as the case may be.

Section 6.10. Inspection Rights. With respect to any Loan Party, permit
representatives or agents of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that only the Administrative Agent on
behalf of the Lenders (or any Lender solely at such Lender’s expense if
accompanying the Administrative Agent) may exercise rights under this
Section 6.10 and the Administrative Agent (or any Lender solely at such Lender’s
expense if accompanying the Administrative Agent) shall not exercise such rights
more often than once during any calendar year absent the existence of an Event
of Default and such inspections shall be conducted at the sole expense of the
Administrative Agent without charge to the Borrower; provided further that when
an Event

 

109



--------------------------------------------------------------------------------

of Default exists the Administrative Agent (or any of its representatives or
agents, or any Lender if accompanying the Administrative Agent) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s accountants.

Section 6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
effectuate the Transactions, including, without limitation, to pay fees and
expenses incurred in connection with the Transactions and (ii) to provide
ongoing working capital and for other general corporate purposes of Holdings,
the Borrower and the Restricted Subsidiaries and for any other purpose not
prohibited by this Agreement.

Section 6.12. Payment of Taxes. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge all Federal and other taxes, assessments and
governmental charges or levies upon it or upon its income or profits, or upon
any properties belonging to it, prior to the date on which material penalties
attach thereto, and all lawful material claims that, if unpaid, could reasonably
be expected to become a Lien upon any of its material properties; provided that
neither the Borrower nor any of its Subsidiaries shall be required hereunder to
pay any such tax, assessment, charge, levy or claim that is (a) being contested
in good faith and by proper proceedings if it has maintained adequate reserves
(in the good faith judgment of the management of the Borrower) with respect
thereto in accordance with GAAP or (b) with respect to which the failure to pay
or discharge could not reasonably be expected to have a Material Adverse Effect.

Section 6.13. Covenant to Guarantee Guaranteed Obligations and Give Security.
(a) Cause all Restricted Domestic Subsidiaries other than Excluded Subsidiaries
to guarantee the Guaranteed Obligations (each a “Subsidiary Guarantor”).
Notwithstanding the foregoing, any Restricted Subsidiary that is a guarantor of
any Permitted Subordinated Indebtedness shall also be required to be a
Subsidiary Guarantor.

(b) At the end of each fiscal quarter of the Borrower, the Borrower shall
determine whether any Restricted Companies that are not currently Subsidiary
Guarantors shall be required, pursuant to the provisions of Section 6.13(a) to
become Subsidiary Guarantors and whether any Loan Party owns any Material Real
Property not currently subject to a Mortgage, and, within 60 days after the end
of such fiscal quarter (or such longer period as the Administrative Agent may
agree in its reasonable discretion), will at the Borrower’s expense:

(i) cause any new Subsidiary Guarantors (each, an “Additional Guarantor”) to
duly execute and deliver to the Administrative Agent a guaranty substantially in
the form of the Guaranty Supplement or such other form of guaranty or guaranty
supplement to guarantee the Guaranteed Obligations in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, it being
understood and agreed that each Subsidiary that is required to be a Subsidiary
Guarantor on the Closing Date shall duly execute and deliver to the
Administrative Agent a Subsidiary Guaranty on the Closing Date; provided that in
connection with any acquisition of any Restricted Company, if any acquired
Subsidiary that is not already a Subsidiary Guarantor shall be required,
pursuant to the provisions of Section 6.13 (a) to become a Subsidiary Guarantor,
the Borrower shall, in each case at the Borrower’s expense and within
thirtysixty days of being so required (or such longer period as may be agreed by
the Administrative Agent in its reasonable discretion), cause such Subsidiary to
duly execute and deliver to the Administrative Agent a Guaranty Supplement;

 

110



--------------------------------------------------------------------------------

(ii) cause such Additional Guarantor to duly execute and deliver to the
Administrative Agent Mortgages (subject to the time periods and other
requirements of Section 6.13(c)), Security Agreement Supplements (including
Perfection Certificates), Intellectual Property Security Agreement and other
security documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreement, Intellectual Property Security Agreement and other security documents
in effect on the Closing Date), granting a Lien in substantially all of the
assets that would constitute Collateral (in each case, other than any Excluded
Asset) directly held by such Restricted Subsidiary, in each case securing the
Secured Obligations of such Additional Guarantor;

(iii) cause such Additional Guarantor to deliver, to the extent required to be
pledged hereunder or under the Collateral Documents, any and all certificates
representing Equity Interests owned by such Loan Party accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(iv) to the extent required by the Collateral Documents and subject to clause
(d) below, take and cause such Additional Guarantor to take whatever action
(including the filing of Uniform Commercial Code financing statements, and
delivery of stock and membership interest certificates) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Security Agreement Supplements, Mortgages and other security documents delivered
pursuant to this Section 6.13, enforceable against all third parties in
accordance with their terms; and

(c) With respect to any Material Real Property owned by any Subsidiary Guarantor
(including any Additional Guarantor) or the Borrower, Holdings and the
Guarantors, within 90 days after the Closing Date (or the joinder of such
Additional Guarantor) or within 90 days after the acquisition of any other
Material Real Property by a Loan Party (or in each case such longer period as
the Administrative Agent may agree in its reasonable discretion), the applicable
Loan Party shall grant to the Administrative Agent a security interest in and
deliver a mortgage, deed of trust or deed to secure debt in a form reasonably
satisfactory to the Administrative Agent (a “Mortgage”) as additional security
for the Obligations. Any such Mortgage in a mortgage tax state shall be capped
at the fair market value of the applicable property. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by Law to perfect the Liens in favor of the
Administrative Agent. All taxes, fees and other charges payable in connection
therewith shall be paid in full. Such Loan Party shall otherwise take such
actions and execute and/or deliver to the Administrative Agent such documents as
the Administrative Agent shall reasonably require, including to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after acquired real property (including, to the extent so
required, a Title Policy, a Survey, a local counsel opinion (in form and
substance reasonably satisfactory to the Administrative Agent), and to the
extent existing and available, environmental assessment reports and (i) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination, together with(ii) in the event that such after acquired
real property is located in a special flood hazard area, a notice executed by
such Loan Party about such special flood hazard area status, if applicable, in
respect

 

111



--------------------------------------------------------------------------------

of such Mortgage) and to the extent existing and available, environmental
assessment reports.and (iii) if the Loan Party notice described in the
immediately preceding clause (ii) is required to be given and, to the extent
flood insurance is required by any applicable Flood Insurance Laws, evidence, in
form and substance reasonably satisfactory to the Administrative Agent, of a
flood insurance policy in compliance in all material respects with the Flood
Insurance Laws (including without limitation, in an amount required under the
Flood Insurance Laws)). No later than 45 days prior to the date on which a
Mortgage is to be executed by the Administrative Agent, the Administrative Agent
shall use commercially reasonable efforts to provide any Designated Lenders
notice of entry into such Mortgage (which notice may be delivered electronically
and which notice shall be delivered promptly (and, in any event, within five
Business Days) after the Administrative Agent has received notice from the
Borrower of the intention to enter into such Mortgage (the date of delivery of
such notice to the Designated Lenders, the “Mortgage Notification Date”)),
together with copies of the deliverables specified in clauses (i), (ii) and
(iii) above. Notwithstanding anything to the contrary contained herein, if due
to the Administrative Agent’s failure to deliver the notice to the Designated
Lenders set forth in this clause (c), a Mortgage cannot be executed within the
time period set forth in clause (b) above, then (i) the Administrative Agent
agrees that the extension of the deadline to execute such Mortgage to the date
that is 45 days after the Mortgage Notification Date is reasonable and the
Administrative Agent consents to such extension and (ii) no Default or Event of
Default shall be deemed to have occurred due to the failure of the applicable
Loan Party to execute such Mortgage within such original time period.

(d) Notwithstanding the foregoing, (i) the Loan Parties shall not be required to
grant a security interest in any assets to the extent the grant or perfection of
a security interest in such asset would be prohibited by applicable Law, (ii) no
action outside of the United States shall be required in order to create or
perfect any security interest in any asset located outside of the United States,
and no foreign law security or pledge agreements or foreign intellectual
property filing, search or schedule shall be required, and (iii) the following
Collateral shall not be required to be perfected (other than to the extent
perfected by the filing of a UCC financing statement): (A) assets requiring
perfection through control agreements or other control arrangements, including
in respect of any deposit, securities or commodities accounts (other than
control of pledged capital stock and material intercompany notes, in each case
to the extent otherwise constituting Collateral), (B) the equity interests of
Immaterial Subsidiaries and (C) the equity interests of Unrestricted
Subsidiaries.

Section 6.14. Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.

(b) Concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), sign and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all After-Acquired
Intellectual Property (as defined in the Security Agreement) owned by it as of
the last day of the period for which such Compliance Certificate is delivered,
to the extent that such After-Acquired Intellectual Property is not covered by
any previous Intellectual Property Security Agreement so signed and delivered by
it; provided that an Intellectual Property Security Agreement shall not be
required to be delivered with respect to After-

 

112



--------------------------------------------------------------------------------

(a) Permitted Subordinated Indebtedness;

(b) Indebtedness of the Loan Parties under the Loan Documents;

(c) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any Permitted Refinancing thereof;

(d) Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or another Restricted Subsidiary otherwise
permitted hereunder (excluding Indebtedness permitted by Section 7.03(y));
provided that (x) no Guarantee by any Restricted Subsidiary of any Permitted
Subordinated Indebtedness (or any Permitted Refinancing thereof) shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the Subsidiary
Guarantee in accordance with Section 6.13 and (y) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(e) Indebtedness of the Borrower or any Restricted Subsidiary that constitutes
an Investment permitted by Section 7.02; provided that all such Indebtedness of
any Loan Party to any Subsidiary that is not a Loan Party must be expressly
subordinated to the Obligations of such Loan Party, it being understood that
such Loan Party may make payments thereon unless an Event of Default has
occurred and is continuing;

(f) [Reserved];

(g) Indebtedness of Foreign Subsidiaries of the Borrower in an aggregate
principal amount not to exceed the greater of (x) $50,000,000 and (y) 15% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;

(h) Indebtedness of (x) the Borrower or any Restricted Subsidiary incurred to
finance a Permitted Acquisition or other permitted Investment or (y) Persons
that are acquired by the Borrower or any Restricted Subsidiary or merged into
the Borrower or a Subsidiary in a Permitted Acquisition or other permitted
Investment in accordance with the terms of this Agreement or that is assumed by
the Borrower or any Subsidiary in connection with such Permitted Acquisition or
other permitted Investment; provided that such Indebtedness under this clause
(y) is not incurred in contemplation of such Permitted Acquisition or other
permitted Investment; provided further that:

(i) in the case of any Indebtedness incurred in reliance on clause (y) of this
Section 7.03(h), the Borrower is in Pro Forma Compliance with the covenants set
forth in Section 7.10; and

(ii) in the case of any Indebtedness incurred in reliance on clause (x) of this
Section 7.03(h) (which must either be unsecured or secured by the Collateral on
a pari passu or junior basis), (1) after giving Pro Forma Effect thereto (x) in
the case of Indebtedness secured by a Lien on the Collateral that is pari passu
with the Obligations, (A) the First Lien Leverage Ratio does not exceed
3.50:1.00 and (B) is subject, in the case of loans that are also pari passu with
the Term B Loans in right of payment, to the MFN Provision, (y) in the case of
Indebtedness secured by a Lien on the Collateral that ranks junior to the Liens
on the Collateral securing the Obligations, the Senior Secured Leverage Ratio
does not exceed 4.54.0:1.00 and (z) in the case of Indebtedness that is
unsecured, the

 

120



--------------------------------------------------------------------------------

(r) Guarantees by the Borrower of Indebtedness permitted under this
Section 7.03;

(s) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;

(t) Indebtedness consisting of obligations owing under any customer or supplier
incentive, supply, license or similar agreements entered into in the ordinary
course of business;

(u) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(v) [Reserved];

(w) (i) Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings), in each case of the Borrower or a
Restricted Subsidiary to finance the purchase, repair or improvement of fixed or
capital assets within the limitations set forth in Section 7.01(p) and any
Permitted Refinancing thereof, provided that the aggregate principal amount of
all such Indebtedness under this clause (w) shall not exceed the greater of
(x) $50,000,000 and (y) 15% of Consolidated EBITDA as of the last day of the
most recently ended Test Period or (ii) Indebtedness secured by Liens permitted
under Section 7.01(e)(ii), 7.01(f), or 7.01(r);

(x) other Indebtedness in an aggregate principal amount not to exceed the
greater of (x) $75,000,000 and (y) 20% of Consolidated EBITDA as of the last day
of the most recently ended Test Period;

(y) (i) the LPS Notes; and (ii) any unsecured Guarantee by a Guarantor of the
LPS Notes;[reserved];

(z) other senior Indebtedness (which must either be unsecured or secured by the
Collateral on a pari passu or junior basis) so long as (i) after giving Pro
Forma Effect thereto (x) in the case of Indebtedness secured by a Lien on the
Collateral that is pari passu with the Lien on the Collateral securing the
Obligations, (A) the First Lien Leverage Ratio does not exceed 3.50:1.00 and
(B) is subject, in the case of loans that are pari passu in right of payment
with the Term B Loans, to the MFN Provision, (y) in the case of Indebtedness
secured by a Lien that ranks junior to the Liens on the Collateral securing the
Obligations, the Senior Secured Leverage Ratio does not exceed 4.54.00:1.00 and
(z) in the case of Indebtedness that is unsecured, the Borrower is in Pro Forma
Compliance with the covenants set forth in Section 7.10, (ii) such Indebtedness
shall not mature or (in the case of unsecured Indebtedness and Indebtedness
secured by a Lien on the Collateral that is junior to the Liens securing the
Obligations) require any scheduled amortization or require scheduled payments of
principal or shall be subject to any mandatory redemption, repurchase, repayment
or sinking fund obligation, in each case, prior to the Latest Maturity Date as
of such date, and shall have a Weighted Average Life to Maturity not shorter
than the longest remaining Weighted Average Life to Maturity of the Facilities,
(iii) any such Indebtedness of any Subsidiaries that are non-Loan Parties under
this clause (z) shall not exceed the greater of (1) $50,000,000 and (2) 15% of
Consolidated EBITDA as of the last day of the most recently ended Test Period,
(iv) no Event of Default exists or shall result therefrom, (v) if secured by the
Collateral or guaranteed on a secured basis by a Loan Party, be subject to an
Acceptable Intercreditor Agreement, (vi) have terms and conditions that in the
good faith determination of the Borrower are not materially less favorable (when
taken as a whole) to the Borrower than the

 

122



--------------------------------------------------------------------------------

(h) the Borrower may repurchase (or make a Restricted Payment to permit any
direct or indirect parent of the Borrower to repurchase) its (or the such
parent’s) common stock from directors, officers, members of management and
employees in an aggregate purchase amount of up to $5,000,000 in any calendar
year (with the unused amount in any fiscal year under this clause (h) permitted
to increase the amount permitted under this clause (h) for up to the immediately
succeeding two fiscal years);

(i) so long as no Event of Default shall have occurred and be continuing (or
would result therefrom), the Borrower may make Restricted Payments in an
aggregate amount of up to $25,000,000 in any fiscal year of the Borrower;
provided that the Borrower would be in Pro Forma Compliance with the covenant
set forth in Section 7.10(a), in each case such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders (either pursuant to Section 6.01(a) or
6.01(b) or in any subsequent delivery of financial information by the Borrower
to the Administrative Agent prior to such Restricted Payments);

(j) the Borrower may make additional Restricted Payments in an aggregate amount
(when aggregated with any Investments made pursuant to Section 7.02(s) and any
Restricted Prepayments made pursuant to Section 7.11(d)) not to exceed
$100,000,000 during the term of this Agreement; provided that no Event of
Default shall have occurred and be continuing or would result therefrom;

(k) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower, including Parent:

(i) to pay its operating costs and expenses and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), including any indemnification claims made by
directors or officers of such parent, in each case attributable to the ownership
or operations of the Borrower and the Restricted Subsidiaries;

(ii) to pay its franchise taxes and other fees, taxes and expenses required to
maintain its corporate existence; and/or

(iii) which shall be used to pay customary salary, bonus, severance and other
benefits payable to officers and employees of Holdings or any other direct or
indirect parent company of the Borrower, including Parent.

(l) the Borrower and any of the Restricted Subsidiaries may make Restricted
Payments in cash to Holdings from the proceeds of Indebtedness incurred on the
Closing Date to the extent necessary to facilitate any payments made on the
Closing Date or substantially contemporaneously therewith in connection with the
Transactions;

(m) the Borrower may make Restricted Payments in cash to Holdings the proceeds
of which shall be used to make (or to enable any direct or indirect parent
company to make) cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Parent (or any other
direct or indirect parent company of the Borrower), Holdings or any of its
Subsidiaries;

 

127



--------------------------------------------------------------------------------

(n) the Borrower may make Restricted Payments to Holdings (or any direct or
indirect parent company of the Borrower) to finance any Investment permitted to
be made pursuant to Section 7.02 as if such Investment were made by the Borrower
or any Restricted Subsidiary; provided that (i) such Restricted Payments shall
be made substantially concurrently with the closing of such Investment and
(ii) Holdings (or such parent company) shall, promptly following the closing
thereof, cause (A) all property acquired (whether assets or Equity Interests) to
be contributed as equity to the Borrower or a Restricted Subsidiary or (B) the
merger, consolidation or amalgamation (to the extent permitted hereunder) of the
Person formed or acquired into the Borrower or a Restricted Subsidiary in order
to consummate such Investment; and

(o) the Borrower may make (or may make Restricted Payments to any direct or
indirect parent company of the Borrower to enable it to make) Restricted
Payments with respect to any Equity Interests in an amount up to 6.00% of the
net cash proceeds received by or contributed to the Borrower from the IPO;

(p) the Borrower may make distributions to Holdings (to allow Holdings to make
tax distributions to its beneficial owners (including Parent)) in amounts equal
to each beneficial owner of Holdings’ share of the taxable income of Holdings
multiplied by an assumed tax rate equal to the highest combined marginal
Federal, state and local income tax rate applicable to a U.S. corporation
(taking into account the character of any portion of such income as ordinary
income or capital gain); and

(q) the Borrower may make Restricted Payments to Parent (or to Holdings to
further distribute to Parent) for purposes of making payments contemplated to be
made by Parent pursuant to the LPS Notes Guarantee Fee Agreement (as in effect
of the date hereof).repurchase (or make a Restricted Payment to permit any
direct or indirect parent of the Borrower to repurchase) its (or the such
parent’s) common stock in an aggregate purchase amount of up to $100,000,000;
provided that amounts under this clause (q) shall only be available on or prior
to the date that is six months from the effective date of the Permitted Spin-Off
Transaction.

Section 7.07. [Reserved].

Section 7.08. Transactions with Affiliates. Enter into any transaction (other
than any transaction having a fair market value not in excess of $5,000,000 in a
single transaction or series of related transactions (and in the aggregate with
all other such transactions, not to exceed $20,000,000)) of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than (a) transactions among the Borrower or the Restricted Subsidiaries,
(b) on fair and reasonable terms at least as favorable to the Borrower or the
Restricted Subsidiary as would be obtainable by such Restricted Company at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the payment of fees and expenses in connection with the
consummation of the Transactions and the LPS Notes Equity Redemption, (d) loans
and other transactions between or among Holdings, the Borrower and/or one or
more Restricted Subsidiaries to the extent permitted or not prohibited under
this Article 7, (e) transactions with customers, clients, suppliers, joint
ventures, purchasers or sellers of goods or services or providers of employees
or other labor entered into in the ordinary course of business, which are fair
to the Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party,
(f) employment and severance

 

128



--------------------------------------------------------------------------------

Section 7.10. Financial Covenants. (a) Maximum Leverage Ratio. Except with the
written consent of the Required Pro Rata Lenders, permit the Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than
5.755.00:1.00.

(b) Minimum Interest Coverage Ratio. Except with the written consent of the
Required Pro Rata Lenders, permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower to be less than 2.50:1.00.

Section 7.11. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) any Junior Indebtedness or make any payment in violation of any
subordination terms of any Permitted Subordinated Indebtedness (collectively,
“Restricted Prepayments”), except:

(a) the refinancing thereof with the net cash proceeds of (i) in the case of
Permitted Subordinated Indebtedness, any issuance of Qualified Equity Interests
or other Permitted Subordinated Indebtedness, (ii) in the case of any other
Junior Indebtedness (other than the LPS Notes), any issuance of Qualified Equity
Interests, or other Junior Indebtedness incurred under Section 2.16 or permitted
under Section 7.03(z) or Section 7.03(aa) and (iii) in the case of the LPS
Notes, any issuance of Qualified Equity Interests or other Indebtedness incurred
under Section 2.16, Section 7.03(z) or Section 7.03(aa);

(b) the conversion of any Junior Indebtedness to Qualified Equity Interests;

(c) Restricted Prepayments in reliance on the Available Amount; provided that
with respect to Restricted Prepayments made in reliance on the Growth Amount
(i) the Borrower would be in Pro Forma Compliance with the covenants set forth
in Section 7.10, in each case such compliance to be determined on the basis of
the financial information most recently delivered to the Administrative Agent
and the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in a
subsequent delivery of financial information by the Borrower to the
Administrative Agent prior to such Restricted Prepayments) and (ii) at such time
no Event of Default shall have occurred and be continuing or would result
therefrom;

(d) the Borrower may make additional Restricted Prepayments in an aggregate
amount (when aggregated with any Investments made pursuant to Section 7.02(s)
and any Restricted Payment made under Section 7.06(j)) not to exceed
$100,000,000 during the term of this Agreement; provided no Event of Default
shall have occurred and be continuing or would result therefrom;

(e) additional Restricted Prepayments so long as (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) immediately after
giving effect to such Restricted Prepayment, the Leverage Ratio is less than or
equal to 3.75:1.00;

(f) Restricted Prepayments in connection with the LPS Notes Equity Redemption;

(g) Restricted Prepayments as part of an applicable high yield discount
obligation catch-up payments; and

 

130



--------------------------------------------------------------------------------

(h) Restricted Prepayments with respect to intercompany Indebtedness between the
Borrower and its Subsidiaries permitted under Section 7.03, subject to the
subordination provisions applicable thereto.

Section 7.12. Permitted Activities of Holdings. With respect to Holdings,
(i) prior to the consummation of a Permitted Spin-Off Transaction, amend the
Holdings LLC Agreement in a way materially adverse to Lenders or (ii) engage in
any material operating or business activities; provided that the following and
any activities incidental thereto shall be permitted in any event: (i) its
ownership of the Equity Interests of the Borrower and the Permitted Holdings
Subsidiaries and activities incidental thereto, including payment of dividends
and other amounts in respect of their respective Equity Interests, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents and any other Indebtedness
permitted under Section 7.03 to be incurred by the Borrower and the Restricted
Subsidiaries, (iv) any issuance or sale of its Equity Interests, (v) financing
activities, including the issuance of securities, incurrence of Indebtedness,
payment of dividends, making contributions to the capital of the Borrower and
guaranteeing the obligations of the Borrower or any Restricted Subsidiary;
(vi) participating in tax, accounting and other administrative matters,
(vii) holding any cash or property (but not operating any property),
(viii) providing indemnification to officers and directors of any Restricted
Company, (ix) the making of Restricted Payments to Parent (or any other direct
or indirect parent company of the Borrower) with any amounts received from the
Borrower or the Restricted Subsidiaries not in violation of this Agreement and
(x) any activities incidental to the foregoing. Holdings shall not own any
Equity Interests other than those of the Borrower and the Permitted Holdings
Subsidiaries and all such Equity Interests shall be pledged by Holdings as
Collateral. Neither of the Permitted Holdings Subsidiaries shall (i) engage in
any material active trade or business, (ii) hold any Equity Interests in any
other Person or (iii) incur any Indebtedness. In addition, Holdings may
consolidate or amalgamate with, or merge with or into, (or, in the case of
clause (B), convey, lease, transfer, sell or otherwise dispose of all or
substantially all of its assets to) any other Person (other than the Borrower
and any of the Subsidiaries) if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing, and so
long as (A) Holdings is the continuing or surviving Person or (B) if the Person
formed by or surviving any such consolidation, amalgamation or merger (or the
Person to whom Holdings conveyed, leased, transferred, sold or otherwise
disposed of all or substantially all of its assets to) is not Holdings (x) the
successor Person (such successor Person, which shall not be an operating
company, and shall not hold any Equity Interest directly or indirectly in any
operating company, “Successor Holdings”) (i) shall deliver to the Administrative
Agent all information as may be reasonably requested by the Administrative Agent
to satisfy any applicable “know your customer” requirements, (ii) shall be an
entity organized or existing under the law of any state of the United States or
the District of Columbia and (iii) expressly assumes all obligations of Holdings
under this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto and/or thereto in a form reasonably satisfactory
to the Administrative Agent, (y) the Borrower delivers a certificate of a
Responsible Officer with respect to the satisfaction of the conditions set forth
in clause (x) of this clause (B) and (z) 100% of the Equity Interests of the
Borrower remains pledged as security for the Secured Obligations by Successor
Holdings; provided that (1) if the conditions set forth in this sentence are
satisfied, Successor Holdings will succeed to, and be substituted for, Holdings
under this Agreement and (2) it is understood and agreed that Holdings may
convert into another form of entity so long as such conversion does not

 

131



--------------------------------------------------------------------------------

communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lenders, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lenders.; and

(iii) if to the Administrative Agent in respect of a supplement to the
Disqualified Institution Schedule 1.01C as set forth in the definition thereof,
such supplement to be delivered to the email address JPMDQ_Contact@jpmorgan.com.

All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent, the
L/C Issuer and the Swing Line Lenders pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Loan Party, each Agent and each Lender. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

(c) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(d) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swing Line Loan

 

151



--------------------------------------------------------------------------------

successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

Section 11.19. No Implied Duties. The Borrower acknowledges that (a) the sole
role of the Arrangers is to syndicate the Facilities and to arrange for future
amendments and other modifications hereto and (b) no Agent has any duty other
than as expressly provided herein. Without limiting the generality of the
foregoing, the Borrower agrees that no Arranger, Agent or Lender shall in any
event be subject to any fiduciary or other implied duties. Additionally, the
Borrower acknowledges and agrees that the Arrangers are not advising the
Borrower as to any legal, tax, investment, accounting or regulatory matters in
any jurisdiction. The Borrower has consulted and will continue to consult with
its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
hereby (including any amendments or other modifications hereto), and no Arranger
or Secured Party shall have any responsibility or liability to the Borrower with
respect thereto. Any review by any Arranger or Secured Party of the Borrower,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of such Arranger or
Secured Party and shall not be on behalf of the Borrower.

Section 11.20. USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower and each Guarantor,
which information includes the name and address of the Borrower or Guarantor and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower or such Guarantor in accordance with the
Act.

Section  11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

164



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section  11.22. MIRE Events. If there are any (x) Mortgaged Properties and
(y) any Designated Lenders, any (x) increase or extension (including a renewal)
of the Revolving Credit Loans or (y) extension (including a renewal) of Term A
Loans (excluding, in each case (i) any continuation or conversion of borrowings,
(ii) the making of any Revolving Credit Loans or (iii) the issuance, renewal or
extension of any L/C Advance) shall be subject to (and conditioned upon):
(1) the prior delivery of all flood-related documentation with respect to such
Mortgaged Properties as required by Section 6.13(c) and (2) the Administrative
Agent shall have received written confirmation from the applicable Designated
Lender, that flood insurance due diligence and flood insurance compliance has
been completed by it (such written confirmation not to be unreasonably withheld,
conditioned or delayed).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

165



--------------------------------------------------------------------------------

ANNEX B

AMENDMENTS TO CREDIT AGREEMENT

[Attached]



--------------------------------------------------------------------------------

ANNEX B

Conformed Copy reflecting (i) the First

Amendment to the Credit and Guaranty

Agreement dated as of February 27, 2017 and

(ii) the Second Amendment dated as of April 26, 2017

CREDIT AND GUARANTY AGREEMENT

dated as of May 27, 2015

among

BLACK KNIGHT INFOSERV, LLC,

as Borrower,

BLACK KNIGHT FINANCIAL SERVICES, LLC,

as Holdings

THE SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO

The LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

and

BANK OF AMERICA, N.A.,

as a Swing Line Lender and L/C Issuer

 

 

In respect of the Revolving Credit Facility and the Term A Facility:

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP.,

PNC BANK, N.A. and

SUNTRUST ROBINSON HUMPHREY, INC.

as Lead Arrangers and Bookrunners,

BANK OF AMERICA, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP.,

PNC BANK, N.A. and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Co-Syndication Agents,

and

CITIZENS BANK, N.A.,

FIFTH THIRD BANK,

MIZUHO BANK, LTD., and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

In respect of the Term B Facility:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01. Defined Terms

     1  

Section 1.02. Other Interpretive Provisions

     5152  

Section 1.03. Accounting Terms

     5152  

Section 1.04. Rounding

     5253  

Section 1.05. References to Agreements and Laws

     5253  

Section 1.06. Times of Day

     5253  

Section 1.07. Timing of Payment or Performance

     5253  

Section 1.08. Certain Calculations and Tests

     5253  

Section 1.09. Exchange Rates; Currencies Generally

     5354  

Section 1.10. Cashless Rollovers

     54   ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01. The Term A Borrowings

     5455  

Section 2.02. Borrowings, Conversions and Continuations of Loans

     5455  

Section 2.03. [Reserved]

     5657  

Section 2.04. Letters of Credit

     5657  

Section 2.05. Swing Line Loans

     65  

Section 2.06. Prepayments

     6768  

Section 2.07. Termination or Reduction of Commitments

     7172  

Section 2.08. Repayment of Loans

     7273  

Section 2.09. Interest

     7374  

Section 2.10. Fees

     74  

Section 2.11. Computation of Interest and Fees

     7475  

Section 2.12. Evidence of Indebtedness

     7475  

Section 2.13. Payments Generally

     75  

Section 2.14. Sharing of Payments

     7677  

Section 2.15. [Reserved]

     7778  

Section 2.16. Increase in Commitments

     7778  

Section 2.17. Defaulting Lenders

     8081  

Section 2.18. Extension of Maturity Date

     8182  

Section 2.19. Refinancing Amendments

     8485   ARTICLE 3    TAXES, INCREASED COSTS AND ILLEGALITY   

Section 3.01. Taxes

     8687  

Section 3.02. Illegality

     91  

Section 3.03. Inability to Determine Rates

     9192  

Section 3.04. Increased Costs

     9192  

Section 3.05. Capital Requirements

     9293  

Section 3.06. Reserves on Eurodollar Rate Loans

     9293  

 

i



--------------------------------------------------------------------------------

Section 3.07. Funding Losses

     9394  

Section 3.08. Matters Applicable to All Requests for Compensation

     9394  

Section 3.09. Replacement of Lenders Under Certain Circumstances

     9596  

Section 3.10. Survival

     9697   ARTICLE 4    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01. Conditions of Initial Credit Extension

     9697  

Section 4.02. Conditions to All Credit Extensions

     9899   ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Existence, Qualification and Power; Compliance with Laws

     99100  

Section 5.02. Authorization; No Contravention

     99100  

Section 5.03. Governmental Authorization; Other Consents

     100101  

Section 5.04. Binding Effect

     100101  

Section 5.05. Financial Statements; No Material Adverse Effect

     100101  

Section 5.06. Litigation and Environmental Matters

     101102  

Section 5.07. Ownership of Property; Liens

     101102  

Section 5.08. Anti-Corruption Laws and Sanctions

     102103  

Section 5.09. Taxes

     102103  

Section 5.10. ERISA Compliance

     102103  

Section 5.11. Subsidiaries; Equity Interests

     103104  

Section 5.12. Margin Regulations; Investment Company Act

     103104  

Section 5.13. Disclosure

     103104  

Section 5.14. Solvency

     104105  

Section 5.15. Perfection, Etc

     104105   ARTICLE 6    AFFIRMATIVE COVENANTS   

Section 6.01. Financial Statements

     104105  

Section 6.02. Certificates; Other Information

     106107  

Section 6.03. Notices

     107108  

Section 6.04. [Reserved]

     107108  

Section 6.05. Preservation of Existence, Etc

     107108  

Section 6.06. Maintenance of Properties

     107108  

Section 6.07. Maintenance of Insurance

     107108  

Section 6.08. Compliance with Laws

     108109  

Section 6.09. Books and Records

     108109  

Section 6.10. Inspection Rights

     108109  

Section 6.11. Use of Proceeds

     108109  

Section 6.12. Payment of Taxes

     108109  

Section 6.13. Covenant to Guarantee Guaranteed Obligations and Give Security

     109110  

Section 6.14. Further Assurances

     111112  

Section 6.15. Designation of Subsidiaries

     111113  

Section 6.16. Post-Closing Covenants

     112113  

 

ii



--------------------------------------------------------------------------------

ARTICLE 7    NEGATIVE COVENANTS   

Section 7.01. Liens

     112113  

Section 7.02. Investments

     115116  

Section 7.03. Indebtedness

     118119  

Section 7.04. Fundamental Changes; Lines of Business

     121123  

Section 7.05. Dispositions

     122124  

Section 7.06. Restricted Payments

     124126  

Section 7.07. [Reserved]

     126128  

Section 7.08. Transactions with Affiliates

     127128  

Section 7.09. Burdensome Agreements

     127129  

Section 7.10. Financial Covenants

     128129  

Section 7.11. Prepayments, Etc. of Indebtedness

     128130  

Section 7.12. Permitted Activities of Holdings

     129130  

Section 7.13. No Changes in Fiscal Year

     130131   ARTICLE 8    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01. Events of Default

     130132  

Section 8.02. Remedies Upon Event of Default

     132134  

Section 8.03. Application of Funds

     133134   ARTICLE 9    ADMINISTRATIVE AGENT AND OTHER AGENTS   

Section 9.01. Appointment and Authorization of Administrative Agent

     134135  

Section 9.02. Delegation of Duties

     135136  

Section 9.03. Liability of Agents

     135137  

Section 9.04. Reliance by Administrative Agent

     135137  

Section 9.05. Notice of Default

     136137  

Section 9.06. Credit Decision; Disclosure of Information by Agents

     136138  

Section 9.07. Indemnification of Agents

     136138  

Section 9.08. Agents in their Individual Capacities

     137139  

Section 9.09. Successor Agents

     137139  

Section 9.10. Administrative Agent May File Proofs of Claim

     138140  

Section 9.11. Collateral and Guaranty Matters

     139141  

Section 9.12. Other Agents; Arrangers and Managers

     140142   ARTICLE 10    GUARANTY   

Section 10.01. Guaranty

     141142  

Section 10.02. Contribution

     141143  

Section 10.03. Guaranty Absolute

     141143  

Section 10.04. Waiver and Acknowledgments

     142144  

Section 10.05. Subrogation

     143145  

Section 10.06. Payment Free and Clear of Taxes

     144145  

Section 10.07. Covenants

     144145  

 

iii



--------------------------------------------------------------------------------

Section 10.08. Release of Subsidiary Guarantors

 

     144146  

Section 10.09. Guaranty Supplements

 

     144146  

Section 10.10. No Waiver; Remedies

 

     144146  

Section 10.11. [Reserved]

 

     144146  

Section 10.12. Continuing Guaranty; Assignments under this Agreement

 

     144146  

Section 10.13. Subordination of Certain Intercompany Indebtedness

 

     145146  

Section 10.14. Keepwell

 

     145147   ARTICLE 11      MISCELLANEOUS     

Section 11.01. Amendments, Etc

 

     145147  

Section 11.02. Notices and Other Communications; Facsimile Copies

 

     148150  

Section 11.03. No Waiver; Cumulative Remedies

 

     150152  

Section 11.04. Attorney Costs, Expenses and Taxes

 

     150152  

Section 11.05. Indemnification by the Borrower

 

     150152  

Section 11.06. Payments Set Aside

 

     152154  

Section 11.07. Assigns

 

     152154  

Section 11.08. Successors

 

     158160  

Section 11.09. Confidentiality

 

     158160  

Section 11.10. Set-off

 

     159161  

Section 11.11. Interest Rate Limitation

 

     160162  

Section 11.12. Counterparts

 

     160162  

Section 11.13. Integration

 

     160162  

Section 11.14. Survival of Representations and Warranties

 

     160162  

Section 11.15. Severability

 

     160162  

Section 11.16. Governing Law

 

     161163  

Section 11.17. Waiver of Right to Trial by Jury

 

     161163  

Section 11.18. Binding Effect

 

     161163  

Section 11.19. No Implied Duties

 

     162164  

Section 11.20. USA Patriot Act Notice

 

     162164  

Section 11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

 

     162164   SCHEDULES      

1.01A

   Subsidiary Guarantors   

1.01B

   Unrestricted Subsidiaries   

1.01C

   Disqualified Institutions   

2.01

   Commitments   

2.04

   L/C Commitments   

2.05

   Swing Line Commitments   

5.06

   Litigation   

5.11

   Subsidiaries   

6.16

   Post-Closing Matters   

7.01

   Existing Liens   

7.02

   Existing Investments   

7.03

   Existing Indebtedness   

7.08

   Transactions with Affiliates   

11.02

   Administrative Agent’s Office; Certain Addresses for Notices   

 

iv



--------------------------------------------------------------------------------

benefit plan and/or any person acting as the trustee, agent or other fiduciary
or administrator therefor), other than one or more Permitted Holders, of voting
stock representing more than the greater of (x) 35% of the total voting power of
all of the outstanding voting stock of Parent and (y) the percentage of the
total voting power of all of the outstanding voting stock of Parent owned
directly or indirectly by the Permitted Holders, (b) Parent shall (i) prior to
the consummation of a Permitted Spin-Off Transaction, cease to be the sole
managing member in Holdings (or, if applicable, Successor Holdings) and
(ii) following the consummation of a Permitted Spin-Off Transaction, cease
indirectly or directly to own and control 100% of the equity interests in
Holdings (or, if applicable, Successor Holdings) or (c) Holdings (or, if
applicable, Successor Holdings) shall cease to directly own and control 100% of
the equity interests in the Borrower. Notwithstanding the foregoing, no
Permitted Spin-Off Transaction shall constitute a “Change of Control”.

“Charges” means any charge, expenses, cost, accrual or reserve of any kind.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Term Lenders of any Tranche or Revolving Credit Lenders of any Tranche,
(b) when used with respect to Commitments, refers to whether such Commitments
are Term Commitments of any Tranche or Revolving Credit Commitments of any
Tranche and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Term Loans of
any Tranche or Revolving Credit Loans of any Tranche.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01, which date is May 27,
2015.

“Closing Date Forecasts” has the meaning specified in Section 5.05(c).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” means (i) with respect to the Facilities established
pursuant to the Existing Credit Agreement, SunTrust Bank, Bank of Montreal,
Regions Bank, Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA and
Citibank, N.A. as co-documentation agents under this Agreement and (ii) with
respect to the Revolving Credit Facility and Term A Facility established
pursuant to the Second Amendment, Capital One, National Association, Citizens
Bank, N.A., Fifth Third Bank, Mizuho Bank, Ltd.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents (determined, for purposes
of this definition, regardless of whether a Collateral Release Period is then in
effect) to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties; provided that “Collateral” shall not include any
Excluded Asset.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Collateral Release Date” means, at any time that any Loan Party has in effect a
grant of Collateral under the Collateral Documents, the date on which all of the
following are true: (i) the Ratings Threshold shall be satisfied, (ii) there
shall not exist any secured Indebtedness for borrowed money (other than any such
Indebtedness incurred under Section 7.03(g) or 7.03(w)(i)

9



--------------------------------------------------------------------------------

and secured under Section 7.01(n) or 7.01(p), respectively) of Holdings, the
Borrower or any Restricted Subsidiary, in excess of an aggregate principal
amount of $100,000,000 outstanding for all such secured Indebtedness and
(iii) no Default or Event of Default then exists and is continuing.

“Collateral Release Period” means the period beginning on any Collateral Release
Date and ending with any subsequent Collateral Trigger Date.

“Collateral Trigger Date” means the first date after any Collateral Release Date
(if any) on which the Ratings Threshold is no longer satisfied.

“Commitment” means a Term Commitment or Revolving Credit Commitment, as the
context may require.

“Commitment Fee” has the meaning specified in Section 2.10(b).

“Commitment Increase” has the meaning specified in Section 2.16(a).

“Commitment Increase and Joinder Agreement” has the meaning specified in Section
2.16(d).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compensation Period” has the meaning specified in Section 2.13(b)(ii).

“Competitor” means a competitor of the Borrower or any of its Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person on a consolidated basis, the sum of
(a) Consolidated Net Income, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication,

(i) total interest expense,

(ii) income, franchise and similar taxes,

(iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),

(iv) letter of credit fees,

(v) (A) any non-cash Charges incurred as a result of, in connection with or
pursuant to any management equity plan, profits interest or stock option plan or
other management or employee benefit plan or agreement, pension plan, any stock
subscription or shareholder agreement, and (B) any Charges in connection with
the rollover, acceleration or payout of Equity Interests held by management, in
each case under this

10



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(ii) other than with respect to one week Interest Periods, any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date applicable to
such Loan.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurodollar Screen
Rate for the longest period (for which the Eurodollar Screen Rate is available
for deposits in Dollars) that is shorter than the Impacted Interest Period; and
(b) the Eurodollar Screen Rate for the shortest period (for which that
Eurodollar Screen Rate is available for deposits in Dollars) that exceeds the
Impacted Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For all purposes of this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investors” means (a) FNF, (b) the Sponsor and (c) the Management Investors.

“IP Rights” has the meaning specified in Section 5.07.

“IPO” means the initial public offering by BKFS of its shares of class A common
stock, effective on May 26, 2015.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Junior Indebtedness” means (a) any Permitted Subordinated Indebtedness,
(b) except during a Collateral Release Period, any Indebtedness that is secured
on a junior lien basis to the

29



--------------------------------------------------------------------------------

the Term B Loans shall not be less than 0.75%, including without limitation for
purposes of calculating the Base Rate applicable to Term B Loans.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) other than during
a Collateral Release Period, the Collateral Documents, (c) the Notes, (d) the
Guaranty, (e) each Commitment Increase and Joinder Agreement, (f) each
Refinancing Amendment and (g) each Extension Amendment.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“LPS 2014 Transactions” means the acquisition by FNF, indirectly, with the
Sponsor of the Borrower (formerly known as Lender Processing Services, Inc.) on
January 2, 2014.

“LPS Notes” means the Borrower’s existing 5.75% Senior Notes due 2023, issued
pursuant to the LPS Notes Indenture.

“LPS Notes Equity Redemption” means the redemption (including the payment of any
accrued and unpaid interest and required redemption premium) of the LPS Notes
pursuant to Section 3.02 of the LPS Notes Indenture.

“LPS Notes Indenture” means that certain Indenture dated as of October 12, 2012
among the Borrower (f/k/a Lender Processing Services, Inc.), the guarantors
party thereto and U.S. Bank National Association as trustee.

“Majority-Owned Subsidiary” means a Subsidiary that is not wholly-owned
(directly or indirectly) by the Borrower.

“Management Investors” means the officers, directors and members of management
of the Borrower, any direct or indirect parent company of the Borrower
(including Parent and Holdings), FNF and/or ServiceLink Holdings, LLC (a
subsidiary of FNF).

“Material Adverse Effect” means (a) a material adverse effect on the condition
(financial or otherwise), results of operations, business or assets of Holdings,
the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a material
and adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under the Loan Documents or

32



--------------------------------------------------------------------------------

date of determination; provided that the foregoing pro forma adjustments may be
applied to the First Lien Leverage Ratio, the Leverage Ratio, the Senior Secured
Leverage Ratio and the financial covenants set forth in Section 7.10 to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA; provided further that in connection with any Specified Transaction that
is the incurrence of Indebtedness in respect of which compliance with any
specified leverage ratio test is by the terms of this Agreement required to be
calculated on a Pro Forma Basis, (x) the proceeds of such Indebtedness shall not
be netted from Indebtedness in the calculation of the applicable leverage ratio
test and (y) if such Indebtedness is a revolving facility, such Indebtedness
shall be assumed to be fully drawn on the first day of the fiscal period covered
thereby for purposes of calculating the applicable leverage ratio test.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender (and, if
applicable, in the case of Term Loans, the principal amount thereof) under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments (and, if applicable, in the case of Term
Loans, the principal amount thereof) under the applicable Facility or Facilities
at such time; provided that in the case of Section 2.17 when a Defaulting Lender
shall exist under the Revolving Credit Facility, “Pro Rata Share” shall mean the
percentage of the total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment.

“PublicCo” has the meaning specified in the definition of “Permitted Spin-Off
Transaction”.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under §1a(180(A)(v)(II) of
the Commodity Exchange Act.

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

“Ratings Threshold” means there is in effect by both Moody’s and S&P a corporate
credit rating of the Borrower and ratings for the Facilities of at least Baa3 or
BBB-, respectively, in each case, with stable outlook (or better).

“RealEC” means RealEC Technologies, LLC, a Delaware limited liability company.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer, as applicable and (d) any Swing Line Lender, as applicable.

“Refinanced Debt” has the meaning set forth in Section 2.19(a).

“Refinancing” means repayment in full of (x) the mirror loan from FNF in an
aggregate outstanding principal amount of approximately $803,900,000 evidenced
by that certain amended

39



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class (voting as a single class) having more than 50% of the sum of the
(a) Outstanding Amount of all Loans under such Class, (b) aggregate unused
Commitments, if any, under such Class, (c) with respect to a Class under a
Revolving Facility, all L/C Obligations (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) under such Class, if any; provided that the portion of such
Outstanding Amounts, L/C Obligations and unused Commitments held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Class Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, if any, and (c) aggregate
unused Revolving Credit Commitments, if any; provided that the unused Term
Commitment, unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Pro Rata Lenders” means, as of any date of determination, Term A
Lenders and Revolving Credit Lenders (voting as a single class) having more than
50% of the sum of the (a) Outstanding Amount of all Term A Loans, (b) aggregate
unused Term A Commitments, if any, (c) Outstanding Amount of all Revolving
Credit Loans and all L/C Obligations (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) and
(d) aggregate unused Revolving Credit Commitments, if any; provided that the
portion of such Outstanding Amounts, L/C Obligations and unused Commitments held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Pro Rata Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments, if any;
provided that the unused Revolving Credit Commitment of, and the portion of the
Outstanding Amounts held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, any
executive vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer of a Loan Party (or any other person duly
authorized by a Loan Party to act with respect to the Loan Documents on behalf
of such Loan Party) and, as to any document delivered on the Closing Date,
secretary or assistant secretary. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary

41



--------------------------------------------------------------------------------

keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.14 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.14 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.15. [Reserved]

Section 2.16. Increase in Commitments.

(a) Upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may request: additional Term Commitments and/or
additional Revolving Credit Commitments (each, a “Commitment Increase”) pursuant
to any Commitment Increase and Joinder Agreement; provided that after giving
effect to any such addition, the aggregate amount of all additional Term
Commitments and additional Revolving Credit Commitments that have been added
pursuant to this Section 2.16(a) shall not exceed the sum of (i) after the
Second Amendment Effective Date, $375,000,000, (ii) (A) in the case of any
Commitment Increase that effectively extends the maturity of any Tranche of the
existing Term Loans or Revolving Credit Facility, an amount equal to such Term
Loan or Revolving Credit Facility replaced with such Commitment Increase and
(B) in the case of any Commitment Increase that effectively replaces any
Revolving Credit Commitment terminated under Section 3.09 or Section 11.01(f),
an amount equal to the portion of the relevant terminated Revolving Credit
Commitments, (iii) the amount of any voluntary prepayments of the Term Loans or
any permanent reduction of the Revolving Credit Commitments (to the extent not
financed with the proceeds of long-term Indebtedness), (iv)  (iv1) if a
Collateral Release Period is not then in effect, an amount not in excess of an
amount such that, after giving effect to the relevant Commitment Increase (A) if
such Commitment Increase is secured by a Lien on the Collateral that is pari
passu with the Lien securing the Facilities, the First Lien Leverage Ratio does
not exceed 3.50:1.00, or (B) if such Commitment Increase is secured by a Lien on
the Collateral that is junior to the Lien securing the Facilities, the Senior
Secured Leverage Ratio does not exceed 4.00:1.00 and (2) if a Collateral Release
Period is then in effect, an amount not in excess of an amount such that, after
giving effect to the relevant Commitment Increase, the Leverage Ratio does not
exceed 3.50:1.00; provided that for purposes of calculating such First Lien
Leverage Ratio or, Senior Secured Leverage Ratio or Leverage Ratio under this
clause (iv) (1) the proceeds from any such Commitment Increase shall not be
netted from Indebtedness and (2) any Revolving Credit Commitments then being
incurred or established shall be assumed to be fully drawn and (v) with respect
to the Additional Term A Loans and Additional Revolving Credit Commitments (each
as defined in the Second Amendment) established under the Second Amendment on
the Second Amendment Effective Date, an aggregate amount equal to $173,150,000.
It is understood and agreed that, unless the Borrower otherwise notifies the
Administrative Agent, if all or any portion of any Commitment Increase or
Incremental Equivalent Debt would be permitted under clause (iv) of this clause
(a) on the applicable date of determination, such Commitment Increase or
Incremental Equivalent Debt (or the relevant portion thereof) shall be deemed to
have been incurred in reliance on clause (iv) of this clause (a) prior to the
utilization of any amount available under clause (i) of this clause(a). Each
such addition under this Section 2.16(a). shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof.

(b) Any loans made in respect of any such additional Term Commitments (the
“Additional Term Loans”) may be made, at the option of the Borrower, either by
(i) increasing

78



--------------------------------------------------------------------------------

the Term Loans with the same terms (including pricing) as the existing Term
Loans, or (ii) creating a new tranche of terms loans (an “Additional Term Loan
Tranche”); provided that any Additional Term Loan Tranche (A) shall not mature
prior to the stated Maturity Date applicable to the latest maturing Tranche of
Term Loans on the date of incurrence of such Additional Term Loans and (B) the
Weighted Average Life to Maturity of any Additional Term Loan Tranche shall be
no less than the Weighted Average Life to Maturity of such latest maturing
Tranche of Term Loans.

(c) Any such additional Revolving Credit Commitments (the “Additional Revolving
Credit Commitments”) may be made by increasing the Revolving Credit Commitments
with the same terms (including pricing) as any existing Revolving Credit
Commitments of the latest maturing Tranche of Revolving Credit Commitments, and
if a Collateral Release Period is then in effect, shall be unsecured.

(d) The Borrower may invite any Lender or any additional Eligible Assignees to
become Term Lenders or Revolving Credit Lenders, as applicable, pursuant to a
commitment increase and joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent (each, a “Commitment Increase and
Joinder Agreement”). No Lender will be obligated to provide all or any portion
of any Commitment Increase and the determination to provide such commitment
shall be within the sole and absolute discretion of such Lender. Any failure by
a Lender to respond to any such invitation shall not be deemed an acceptance or
agreement to provide such Commitment Increase.

(e) If any Term Commitments or Revolving Credit Commitments are added in
accordance with this Section 2.16, the Administrative Agent and the Borrower
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocations of such additional Commitments. The Administrative
Agent shall promptly notify the Borrower and the lenders providing such
Commitment Increase of the final allocation thereof and the Additional
Commitments Effective Date. As a condition precedent to such addition, before
and after giving effect to such increase, (i) the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified) on and as of the Additional Commitments Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall have been true and correct in
all material respects as of such earlier date, and (B) no Event of Default
exists before or after giving effect to such addition; provided that
notwithstanding anything to the contrary in this Section 2.16 or in any other
provisions of any Loan Document, if the proceeds of any Commitment Increase are
intended to be applied to finance an acquisition or other Investment, in each
case permitted hereunder, and the lenders providing such Commitment Increase so
agree, such requirements in clauses (i)(A) and (B) of this Section 2.16(e) may
be subject to customary “SunGard” or other applicable “certain funds”
conditionality provisions and “specified representations” provisions and
(ii) the Borrower shall be in Pro Forma Compliance with all of the covenants set
forth in Section 7.10, determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders (either pursuant
to Section 6.01 or Section 6.01(b) or in any subsequent delivery of financial
information by the Borrower to the Administrative Agent prior to such time),
assuming that the applicable additional Commitments were fully drawn on the
first day of the fiscal period covered thereby (and the proceeds from such
additional Commitments shall not be netted from Indebtedness in the calculation
of the applicable leverage ratio test).

79



--------------------------------------------------------------------------------

(f) On each Additional Commitments Effective Date, (i) each Lender or Eligible
Assignee which is providing an additional Term Commitment (A) shall become a
“Term Lender” for all purposes of this Agreement and the other Loan Documents,
and (B) shall make an Additional Term Loan to the Borrower in a principal amount
equal to such additional Term Commitment, and such Additional Term Loan shall be
deemed a “Term Loan” for all purposes of this Agreement and the other Loan
Documents and (ii) each Lender or Eligible Assignee which is providing an
additional Revolving Credit Commitment shall become a “Revolving Credit Lender”
for all purposes of this Agreement and the other Loan Documents with a Revolving
Credit Commitment that is increased by (in the case of an existing Revolving
Credit Lender) or equal to (in the case of a new Revolving Credit Lender) such
additional Revolving Credit Commitment.

(g) The interest rate applicable to any Additional Term Loans will be determined
by the Borrower and the lenders providing such Additional Term Loans; provided
that with respect to any Commitment Increase in respect of the Term B Facility
that is pari passu with the existing Term B Facility in right of payment and
with respect to security incurred in the first 18 months after the Closing Date
for which the initial “yield” on such Commitment Increase exceeds the “yield” at
such time on the Term B Facility by more than 50 basis points, the Applicable
Margin on the Term B Facility shall be increased to the extent necessary so that
the “yield” applicable to the Term B Facility is equal to the “yield” on such
Commitment Increase minus 50 basis point (the “MFN Provision”). For purposes of
the MFN Provision, “yield” shall be reasonably determined by the Administrative
Agent and the Borrower; provided that in determining the applicable yield:
(w) original issue discount or upfront fees paid by the Borrower in connection
with such Commitment Increase or the existing Term B Facility (based on a
four-year average life to maturity or, if lesser, remaining average life to
maturity) shall be included, (x) any amendments to the Applicable Margin on the
existing Term B Facility that became effective subsequent to the Closing Date
but prior to the time of the addition of such Commitment Increase shall be
included, (y) arrangement, structuring, underwriting fees and amendment fees
paid or payable in connection with the existing Term B Facility or to one or
more arrangers (or their Affiliates) in their capacities as such applicable to
such Commitment Increase (regardless of whether such fees are paid to or shared
in whole or in part with any lender) and any other fees not paid generally to
all lenders ratably shall be excluded and (z) if such Commitment Increase
includes any “LIBOR” interest rate floor greater than that applicable to the
existing Term B Facility and such floor is applicable to existing Term B
Facility on the date of determination, such excess amount shall be equated to
interest margin for determining the increase. The MFN Provision shall also apply
to any loan issuance otherwise permitted in Section 7.03(h)(x), 7.03(z) and
7.03(aa) that is pari passu in right of payment with the Term B Facility and
secured by a Lien on the Collateral on a pari passu basis with the Liens
securing the Term B Facility.

(h) Any Additional Term Loans may rank pari passu or junior with respect to
security with the Facilities (and if applicable, subject to an Acceptable
Intercreditor Agreement), and if a Collateral Release Period is then in effect,
shall be unsecured and will not be guaranteed by an entity which is not (or does
not become) a Loan Party.

(i) Except as otherwise specified above (including with respect to margin,
pricing, maturity and/or fees), the other terms of any Additional Term Loan
Tranche, if not substantially consistent with the terms of the applicable Term
Facility, shall be reasonably satisfactory to the Administrative Agent (it being
understood that terms not substantially consistent with the applicable Term
Facility which are applicable only after the Latest Term Maturity Date are
acceptable to the Administrative Agent).

80



--------------------------------------------------------------------------------

of its Restricted Subsidiaries is engaged or will engage, principally or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System.

(b) None of Holdings, the Borrower, any Person Controlling any of the foregoing,
nor any Restricted Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

Section 5.13. Disclosure. As of the Closing Date (a) all written information
(other than financial estimates, projected or financial information, other
forward-looking information and information of a general economic or
industry-specific nature) included in the Confidential Information Memorandum
provided in connection with syndication of the Facilities or otherwise furnished
by or on behalf of any Loan Party to any Agent or any Lender in connection with
the transactions contemplated hereby (as modified or supplemented by other
information so furnished) when taken as a whole (and considered together with
all information publicly disclosed by BKFS, Holdings, the Borrower and any of
its Subsidiaries) did not, when furnished contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under and at the time which they were
made, not materially misleading (after giving effect to all supplements and
updates thereto from time to time) and (b) with respect to financial estimates,
projected or forecasted financial information and other forward-looking
information, the Borrower represents and warrants only that such information was
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable in light of conditions existing at the time of preparation; it being
understood that (A) such projections and forecasts, as to future events, are not
to be viewed as facts, that actual results during the period or periods covered
by any such projections or forecasts may differ significantly from the projected
or forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and
(B) such projections are subject to significant contingencies and no assurance
can be given that the projections will be realized. For the avoidance of doubt,
no representation is made with respect to information of a general economic or
general industry nature.

Section 5.14. Solvency. On the Closing Date, after giving effect to the
Transactions, Holdings, the Borrower and the Restricted Subsidiaries are, on a
consolidated basis, Solvent.

Section 5.15. Perfection, Etc. AllExcept during a Collateral Release Period, all
filings and other actions necessary to perfect and protect the Liens in the
Collateral created under and in the manner contemplated by the Collateral
Documents have been duly made or taken or otherwise provided for and are in full
force and effect, and the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority Lien in
the Collateral, securing the payment of the Secured Obligations, subject to
Liens permitted by Section 7.01. The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents.

104



--------------------------------------------------------------------------------

(d) promptly after any request therefor, such additional information regarding
the business or financial condition of any Restricted Company, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak, IntraLinks or other
relevant website, to which each Lender and the Administrative Agent are granted
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify (which may be by
facsimile or electronic mail or by an automated electronic alert of a posting)
the Administrative Agent of any such posting by the Borrower of any such
documents which notice may be included in the certificate delivered pursuant to
Section 6.02(a). The Borrower hereby acknowledges that (A) the Administrative
Agent will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks
or another similar electronic system (the “Platform”) and (B) certain of the
Lenders may be “Public-Side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Holdings, the Borrower, their
Subsidiaries or their respective securities) (each, a “Public Lender”). The
Borrower hereby agrees that (x) upon the reasonable request of the
Administrative Agent, it will clearly identify all Borrower Materials that are
to be made available to Public Lenders by clearly and conspicuously marking such
Borrower Materials “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (y) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as containing either publicly available information or
not material information (although it may be sensitive and proprietary) with
respect to Holdings, the Borrower, their Subsidiaries or their respective
securities for purposes of United States Federal securities laws; (z) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”. Each of the Administrative
Agent and each Lender agrees that it shall treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

Section 6.03. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer obtains knowledge of:

(a) the occurrence of any Default; and

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any matter arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation, investigation or proceeding
affecting any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA
Event.; and

(c) Following the occurrence of any Collateral Release Date, the occurrence of a
Collateral Trigger Date.

107



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or, 6.03(b) or 6.03(c) (as applicable) and
(y) in the case any such notice delivered pursuant to Section 6.03(a) or
(b) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity to the
extent known any and all provisions of this Agreement and any other Loan
Document in respect of which such Default exists.

Section 6.04. [Reserved]

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or
Section 7.05 (and, in the case of any Restricted Subsidiary, to the extent the
failure to do so, could not reasonably be expected to have a Material Adverse
Effect) and (b) take all reasonable action to maintain all rights, privileges
(including its good standing), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, ordinary wear and tear
excepted and casualty and condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions to material properties and equipment in accordance with prudent
industry practice.

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries as are customarily carried under
similar circumstances by such other Persons except, in the case of Foreign
Subsidiaries, to the extent that the failure to maintain such insurance with
respect to one or more Foreign Subsidiaries could not reasonably be expected to
result in a Material Adverse Effect. With respect to any Material Real Property
that is subject to a Mortgage (collectively, the “Mortgaged Properties”) and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mudslide hazards, obtain flood insurance in such total
amount as to comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act.

Section 6.08. Compliance with Laws. Comply with the requirements of all Laws
(including, without limitation, Environmental Laws) and, in each case, all
orders, writs, injunctions, and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings.

Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving

108



--------------------------------------------------------------------------------

days after the end of such fiscal quarter (or such longer period as the
Administrative Agent may agree in its reasonable discretion), will at the
Borrower’s expense:

(i) cause any new Subsidiary Guarantors (each, an “Additional Guarantor”) to
duly execute and deliver to the Administrative Agent a guaranty substantially in
the form of the Guaranty Supplement or such other form of guaranty or guaranty
supplement to guarantee the Guaranteed Obligations in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, it being
understood and agreed that each Subsidiary that is required to be a Subsidiary
Guarantor on the Closing Date shall duly execute and deliver to the
Administrative Agent a Subsidiary Guaranty on the Closing Date; provided that in
connection with any acquisition of any Restricted Company, if any acquired
Subsidiary shall be required, pursuant to the provisions of Section 6.13 (a) to
become a Subsidiary Guarantor, the Borrower shall, in each case at the
Borrower’s expense and within sixty days of being so required (or such longer
period as may be agreed by the Administrative Agent in its reasonable
discretion), cause such Subsidiary to duly execute and deliver to the
Administrative Agent a Guaranty Supplement;

(ii) except during a Collateral Release Period, cause such Additional Guarantor
to duly execute and deliver to the Administrative Agent Mortgages (subject to
the time periods and other requirements of Section 6.13(c)), Security Agreement
Supplements (including Perfection Certificates), Intellectual Property Security
Agreement and other security documents, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Security Agreement, Intellectual Property Security Agreement and other
security documents in effect on the Closing Date), granting a Lien in
substantially all of the assets that would constitute Collateral (in each case,
other than any Excluded Asset) directly held by such Restricted Subsidiary, in
each case securing the Secured Obligations of such Additional Guarantor;

(iii) except during a Collateral Release Period, cause such Additional Guarantor
to deliver, to the extent required to be pledged hereunder or under the
Collateral Documents, any and all certificates representing Equity Interests
owned by such Loan Party accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank;

(iv) except during a Collateral Release Period, to the extent required by the
Collateral Documents and subject to clause (d) below, take and cause such
Additional Guarantor to take whatever action (including the filing of Uniform
Commercial Code financing statements, and delivery of stock and membership
interest certificates) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Agreement Supplements, Mortgages and other security documents delivered pursuant
to this Section 6.13, enforceable against all third parties in accordance with
their terms; and

(c) WithExcept during a Collateral Release Period, with respect to any Material
Real Property owned by any Subsidiary Guarantor (including any Additional
Guarantor) or the Borrower, Holdings and the Guarantors, within 90 days after
the Closing Date (or the joinder of such Additional Guarantor) or within 90 days
after the acquisition of any other Material Real Property by a Loan Party (or in
each case such longer period as the Administrative Agent may agree in its
reasonable discretion), the applicable Loan Party shall grant to the
Administrative

110



--------------------------------------------------------------------------------

Agent a security interest in and deliver a mortgage, deed of trust or deed to
secure debt in a form reasonably satisfactory to the Administrative Agent (a
“Mortgage”) as additional security for the Obligations. Any such Mortgage in a
mortgage tax state shall be capped at the fair market value of the applicable
property. The Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by Law to perfect the
Liens in favor of the Administrative Agent. All taxes, fees and other charges
payable in connection therewith shall be paid in full. Such Loan Party shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall reasonably require,
including to confirm the validity, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after acquired real property
(including, to the extent so required, a Title Policy, a Survey, a local counsel
opinion (in form and substance reasonably satisfactory to the Administrative
Agent), and to the extent existing and available, environmental assessment
reports and (i) a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination, (ii) in the event that such after acquired
real property is located in a special flood hazard area, a notice executed by
such Loan Party about such special flood hazard area status in respect of such
Mortgage and (iii) if the Loan Party notice described in the immediately
preceding clause (ii) is required to be given and, to the extent flood insurance
is required by any applicable Flood Insurance Laws, evidence, in form and
substance reasonably satisfactory to the Administrative Agent, of a flood
insurance policy in compliance in all material respects with the Flood Insurance
Laws (including without limitation, in an amount required under the Flood
Insurance Laws)). No later than 45 days prior to the date on which a Mortgage is
to be executed by the Administrative Agent, the Administrative Agent shall use
commercially reasonable efforts to provide any Designated Lenders notice of
entry into such Mortgage (which notice may be delivered electronically and which
notice shall be delivered promptly (and, in any event, within five Business
Days) after the Administrative Agent has received notice from the Borrower of
the intention to enter into such Mortgage (the date of delivery of such notice
to the Designated Lenders, the “Mortgage Notification Date”)), together with
copies of the deliverables specified in clauses (i), (ii) and (iii) above.
Notwithstanding anything to the contrary contained herein, if due to the
Administrative Agent’s failure to deliver the notice to the Designated Lenders
set forth in this clause (c), a Mortgage cannot be executed within the time
period set forth in clause (b) above, then (i) the Administrative Agent agrees
that the extension of the deadline to execute such Mortgage to the date that is
45 days after the Mortgage Notification Date is reasonable and the
Administrative Agent consents to such extension and (ii) no Default or Event of
Default shall be deemed to have occurred due to the failure of the applicable
Loan Party to execute such Mortgage within such original time period.

(d) Notwithstanding the foregoing, (i) the Loan Parties shall not be required to
grant a security interest in any assets to the extent the grant or perfection of
a security interest in such asset would be prohibited by applicable Law, (ii) no
action outside of the United States shall be required in order to create or
perfect any security interest in any asset located outside of the United States,
and no foreign law security or pledge agreements or foreign intellectual
property filing, search or schedule shall be required, and (iii) the following
Collateral shall not be required to be perfected (other than to the extent
perfected by the filing of a UCC financing statement): (A) assets requiring
perfection through control agreements or other control arrangements, including
in respect of any deposit, securities or commodities accounts (other than
control of pledged capital stock and material intercompany notes, in each case
to the extent otherwise constituting Collateral), (B) the equity interests of
Immaterial Subsidiaries and (C) the equity interests of Unrestricted
Subsidiaries.

(e) Upon the occurrence of a Collateral Release Date, notwithstanding anything
to the contrary in the Collateral Documents, the security interests on the
Collateral granted thereby shall

111



--------------------------------------------------------------------------------

terminate, subject to automatic reinstatement at the end (if any) of the related
Collateral Release Period. At the request and expense of the Borrower, the
Administrative Agent will promptly execute and deliver to the Borrower such
documents as the Borrower shall reasonably request to evidence such termination
and release. If at any time after any Collateral Release Date, a Collateral
Trigger Date shall occur, then the security interests on the Collateral granted
by the Collateral Documents shall automatically reinstate, and the Borrower
will, and will cause each Guarantor to, promptly and no later than the time
periods specified herein, execute and take such further action, to (i) affirm
the grant of such security interests and evidence and re-perfect such security
interest in and on all Collateral and (ii) affirm the Guarantee of the Secured
Obligations, in each case, as the Administrative Agent may reasonably request.

Section 6.14. Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.

(b) ConcurrentlyExcept during any Collateral Release Period, concurrently with
the delivery of each Compliance Certificate pursuant to Section 6.02(a), sign
and deliver to the Administrative Agent an appropriate Intellectual Property
Security Agreement with respect to all After-Acquired Intellectual Property (as
defined in the Security Agreement) owned by it as of the last day of the period
for which such Compliance Certificate is delivered, to the extent that such
After-Acquired Intellectual Property is not covered by any previous Intellectual
Property Security Agreement so signed and delivered by it; provided that an
Intellectual Property Security Agreement shall not be required to be delivered
with respect to After-Acquired Intellectual Property except as provided in the
Security Agreement. InExcept during any Collateral Release Period, in each case,
the Borrower will, and will cause each of the Subsidiary Guarantors to, promptly
cooperate as necessary to enable the Administrative Agent to make any necessary
or reasonably desirable recordations with the U.S. Copyright Office or the U.S.
Patent and Trademark Office, as appropriate.

Section 6.15. Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a) other than
in the case of the designation of a joint venture in existence on the Closing
Date that thereafter becomes a Subsidiary (an “Excluded Unrestricted
Subsidiary”), immediately before and after such designation, no Default shall
have occurred and be continuing, (b) other than in the case of the designation
of an Excluded Unrestricted Subsidiary, immediately after giving effect to such
designation, Holdings, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.10,
(c) the Borrower shall not be designated as an Unrestricted Subsidiary, and
(d) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Permitted Subordinated
Indebtedness. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the applicable Restricted Companies therein at
the date of designation in an amount equal to the net book value (or, in the
case of any guarantee or similar Investment, the amount) of the Restricted
Companies’ Investments therein. If any Person becomes a Restricted Subsidiary on
any date after the Closing Date (including by redesignation of an Unrestricted
Subsidiary as a Restricted

112



--------------------------------------------------------------------------------

(x) other Indebtedness in an aggregate principal amount not to exceed the
greater of (x) $75,000,000 and (y) 20% of Consolidated EBITDA as of the last day
of the most recently ended Test Period;

(y) [reserved];

(z) other senior Indebtedness (which must either be unsecured or secured by the
Collateral on a pari passu or junior basis) so long as (i) after giving Pro
Forma Effect thereto (x) in the case of Indebtedness secured by a Lien on the
Collateral that is pari passu with the Lien on the Collateral securing the
Obligations, (A) the First Lien Leverage Ratio does not exceed 3.50:1.00 and
(B) is subject, in the case of loans that are pari passu in right of payment
with the Term B Loans, to the MFN Provision, (y) in the case of Indebtedness
secured by a Lien that ranks junior to the Liens on the Collateral securing the
Obligations, the Senior Secured Leverage Ratio does not exceed 4.00:1.00 and
(z) in the case of Indebtedness that is unsecured, the Borrower is in Pro Forma
Compliance with the covenants set forth in Section 7.10, (ii) such Indebtedness
shall not mature or (in the case of unsecured Indebtedness and Indebtedness
secured by a Lien on the Collateral that is junior to the Liens securing the
Obligations) require any scheduled amortization or require scheduled payments of
principal or shall be subject to any mandatory redemption, repurchase, repayment
or sinking fund obligation, in each case, prior to the Latest Maturity Date as
of such date, and shall have a Weighted Average Life to Maturity not shorter
than the longest remaining Weighted Average Life to Maturity of the Facilities,
(iii) any such Indebtedness of any Subsidiaries that are non-Loan Parties under
this clause (z) shall not exceed the greater of (1) $50,000,000 and (2) 15% of
Consolidated EBITDA as of the last day of the most recently ended Test Period,
(iv) no Event of Default exists or shall result therefrom, (v) if secured by the
Collateral or guaranteed on a secured basis by a Loan Party, be subject to an
Acceptable Intercreditor Agreement, (vi) have terms and conditions that in the
good faith determination of the Borrower are not materially less favorable (when
taken as a whole) to the Borrower than the covenants and events of default of
the Loan Documents (when taken as a whole) and (vii) if subordinated, must be
subordinated to the prior payment in full in cash of the Obligations on terms
reasonably acceptable to the Administrative Agent;

(aa) secured notes or loans issued in lieu of Commitment Increases (such notes
or loans, “Incremental Equivalent Debt”); provided that such Indebtedness (i) is
secured only by the Collateral and on a pari passu or junior basis with the Lien
securing the Obligations and (ii) is subject to an Acceptable Intercreditor
Agreement; provided, further, that such Incremental Equivalent Debt otherwise
satisfies the requirements set forth in Section 2.16(a), (e)(i)(B), (e)(ii),
(j), (h) and clause (B) of the proviso in Section 2.16(b), and solely to the
extent such Incremental Equivalent Debt is in the form of loans that are pari
passu in right of payment and security with the Term B Loans, the MFN Provision
set forth in Section 2.16(g);

(bb) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (aa) above; and

(cc) Credit Agreement Refinancing Indebtedness.

Notwithstanding anything to the contrary herein, if a Collateral Release Period
is then in effect, no Indebtedness secured by Collateral may be incurred under
Section 7.03(h)(ii), 7.03(z) or 7.03(aa).

122



--------------------------------------------------------------------------------

corporation (taking into account the character of any portion of such income as
ordinary income or capital gain); and

(q) the Borrower may repurchase (or make a Restricted Payment to permit any
direct or indirect parent of the Borrower to repurchase) its (or the such
parent’s) common stock in an aggregate purchase amount of up to $100,000,000;
provided that amounts under this clause (q) shall only be available on or prior
to the date that is six months from the effective date of the Permitted Spin-Off
Transaction.

Section 7.07. [Reserved].

Section 7.08. Transactions with Affiliates. Enter into any transaction (other
than any transaction having a fair market value not in excess of $5,000,000 in a
single transaction or series of related transactions (and in the aggregate with
all other such transactions, not to exceed $20,000,000)) of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than (a) transactions among the Borrower or the Restricted Subsidiaries,
(b) on fair and reasonable terms at least as favorable to the Borrower or the
Restricted Subsidiary as would be obtainable by such Restricted Company at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the payment of fees and expenses in connection with the
consummation of the Transactions and the LPS Notes Equity Redemption, (d) loans
and other transactions between or among Holdings, the Borrower and/or one or
more Restricted Subsidiaries to the extent permitted or not prohibited under
this Article 7, (e) transactions with customers, clients, suppliers, joint
ventures, purchasers or sellers of goods or services or providers of employees
or other labor entered into in the ordinary course of business, which are fair
to the Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party,
(f) employment and severance arrangements between any Restricted Company and
their officers and employees in the ordinary course of business, (g) payments by
the Borrower or any Restricted Subsidiary pursuant to the tax sharing agreements
among Holdings, the Borrower and its Subsidiaries on customary terms, (h) the
payment of customary fees and indemnities to directors, officers and employees
of Holdings, the Borrower and its Subsidiaries in the ordinary course of
business, (i) transactions pursuant to agreements in effect on the Closing Date
and set forth on Schedule 7.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect, (j) Restricted
Payments permitted under Section 7.06 (other than Section 7.08(d)), and
(k) transactions engaged in by the Borrower or any Restricted Subsidiary with
Unrestricted Subsidiaries in good faith to effect (i) the operations,
governance, administration and corporate overhead of Holdings, the Borrower and
its Subsidiaries and (ii) the tax management of Holdings, the Borrower and its
Subsidiaries. For the purposes of this Section 7.08, each Unrestricted
Subsidiary shall be deemed to be an Affiliate of each Restricted Company.

Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to or invest in any
Loan Party or (b) irrespective of whether a Collateral Release Date has
occurred, any Loan Party to create, incur, assume or suffer to exist Liens in
favor of the Administrative Agent on any Collateral that is required by the
terms of any Loan Document to secure the Obligations (or, during a Collateral
Release

128



--------------------------------------------------------------------------------

Period, on any assets of the type that would have constituted “Collateral”
immediately prior to the Collateral Release Date); provided that the foregoing
shall not apply to Contractual Obligations which (i) (x) exist on the Closing
Date and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of such restrictions that are contained in such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary, (iii) arise in connection with any
Disposition permitted by Section 7.05, (iv) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (v) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03, (vi) are customary restrictions in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
may relate to the assets subject thereto, (vii) are customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (viii) are customary provisions restricting assignment or transfer of
any agreement entered into in the ordinary course of business, (ix) are on cash,
other deposits or net worth or similar restrictions imposed by Persons under
contracts entered into in the ordinary course of business, (x) are contained in
any employment, compensation or separation agreement or arrangement entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business,
(xi) arising in any Hedge Agreement and/or any agreement relating to any Cash
Management Obligation or obligations of the type referred to in Section 7.02(j)
or (xii) are set forth in any agreement relating to any Permitted Lien that
limit the right of the Borrower or any Restricted Subsidiary to Dispose of or
encumber the assets subject thereto.

Section 7.10. Financial Covenants. (a) Maximum Leverage Ratio. Except with the
written consent of the Required Pro Rata Lenders, (i) other than during a
Collateral Release Period, permit the Leverage Ratio as of the end of any fiscal
quarter of the Borrower to be greater than 5.00:1.00 or (ii) during a Collateral
Release Period, permit the Leverage Ratio as of the end of any fiscal quarter
ending after the commencement of such Collateral Release Period to be greater
than 4.00:1.00.

(b) Minimum Interest Coverage Ratio. Except with the written consent of the
Required Pro Rata Lenders, permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower to be less than 2.50:1.00.

Section 7.11. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) any Junior Indebtedness or make any payment in violation of any
subordination terms of any Permitted Subordinated Indebtedness (collectively,
“Restricted Prepayments”), except:

(a) the refinancing thereof with the net cash proceeds of (i) in the case of
Permitted Subordinated Indebtedness, any issuance of Qualified Equity Interests
or other Permitted Subordinated Indebtedness, (ii) in the case of any other
Junior Indebtedness (other than the LPS Notes), any issuance of Qualified Equity
Interests, or other Junior Indebtedness incurred under Section 2.16 or permitted
under Section 7.03(z) or Section 7.03(aa) and (iii) in the case of the LPS

129



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Material Company in an amount exceeding the Threshold Amount and is not
paid, released, discharged, vacated or fully bonded within 60 days after its
issue or levy; or

(h) Judgments. There is entered against any Material Company a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 7.04 or Section 7.05) cease to create a valid and perfected first
priority Lien on and security interest in any material portion of the
Collateral, subject to Liens permitted under the Loan Documents, or any Loan
Party shall assert in writing such invalidity or lack of perfection or priority
(other than in an informational notice delivered to the Administrative Agent),
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
or other possessory collateral actually delivered to it representing securities
or other collateral pledged under the Collateral Documents or to file Uniform
Commercial Code financing statements, continuation statements, filings regarding
IP Rights or equivalent filings and, except (x) as to Collateral consisting of
Material Real Property to the extent that such losses are covered by a lender’s
title insurance policy and such insurer has not denied or disclaimed in writing
that such losses are covered by such title insurance policy or (y) during any
Collateral Release Period; or

(l) Guaranty. Any material Guarantee purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, except upon the consummation of any transaction permitted
by this Agreement as a result of which the Subsidiary Guarantor providing such
Guarantee ceases to be a Subsidiary or upon the termination of such Guarantee in
accordance with its terms.

Section 8.02. Remedies Upon Event of Default. (a) Except as provided in clause
(b) below), if any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:

133



--------------------------------------------------------------------------------

Party, the Administrative Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04(i), 2.04(j), 2.10 and 11.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) on the Termination Date, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document to any Person other than a Loan Party,
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders, (iv) owned by a Subsidiary Guarantor upon release of
such Subsidiary Guarantor from its obligations under its Subsidiary Guaranty
pursuant to clause (b) below or, (v) becomes an Excluded Asset or ceases to
constitute Collateral or (vi) upon the occurrence of a Collateral Release Date
in the manner described in Section 6.13;

(b) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person (i) ceases to be a Restricted
Subsidiary or (ii) becomes an Excluded Subsidiary, in each case, as a result of
a transaction or designation permitted hereunder; provided that no such release
shall occur if such Subsidiary Guarantor continues to be a guarantor in respect
of any Permitted Subordinated Indebtedness unless and until such Subsidiary
Guarantor is (or is being simultaneously) released from its guarantee with
respect to such Permitted Subordinated Indebtedness; and

140



--------------------------------------------------------------------------------

any Extension Amendment and Section 2.19 with respect to any Refinancing
Amendment, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent at the direction of or with the consent of the
Required Lenders) and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that:

(i) no amendment, waiver or consent shall, without the written consent of each
Lender directly affected thereby:

(A) extend or increase the Commitment of any Lender (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender);

(B) postpone any date scheduled for any payment of principal or interest under
Section 2.08 or 2.09 or fees under Section 2.04(i), 2.04(j), 2.10(b),
2.17(b)(iv), 2.17(b)(v), it being understood that the waiver of any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(C) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (3) of the second proviso
to this Section 11.01(a)) any fees or other amounts payable hereunder or under
any other Loan Document, it being understood that any change to the definition
of Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate; or

(D) change Section 2.07, 2.08, 2.13(a) or (f), 2.14, or 8.03 in any manner that
would alter the pro rata nature of payments (and, in the case of Section 2.07,
reductions of Commitments (other than the termination of any Lender as provided
in Section 3.09)) required thereby (it being understood and agreed that this
clause (D) shall not apply to any transaction permitted under Section 2.16,
2.18, 2.19 or 11.07(l) or (k) or as otherwise provided in this Section 11.01);
and

(ii) no amendment, waiver or consent shall, without the written consent of each
Lender:

(A) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder; or

(B) other than during a Collateral Release Period, release all or substantially
all of the Collateral in any transaction or series of related transactions, or
release all or substantially all of the value of the Guaranty;; or

147



--------------------------------------------------------------------------------

(C) release all or substantially all of the value of the Guaranty;

(iii) no amendment, waiver or consent shall alter the allocation of payments set
forth in Section 2.06(b)(iv) between the Term Loans without the consent of
Lenders having more than 50% of the outstanding principal amount of each Class
of Term Loans affected thereby, voting as separate Classes;

provided further that:

(1) no amendment, waiver or consent shall, unless in writing and signed by the
relevant L/C Issuer in addition to the Lenders required above, affect the rights
or duties of such L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;

(2) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lenders in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lenders under this Agreement;

(3) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;

(4) the definition of “Letter of Credit Sublimit” may be amended or rights and
privileges thereunder waived with the consent of each L/C Issuer, the
Administrative Agent and the Required Revolving Lenders;

(5) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto;

(6) the conditions precedent set forth in Section 4.02 to a Credit Extension
under the Revolving Credit Facility after the Closing Date may be amended or
rights and privileges thereunder waived only with the consent of the Required
Revolving Lenders and, in the case of a Credit Extension that constitutes the
issuance of a Letter of Credit, the applicable L/C Issuer; and

(7) only the consent of the Required Pro Rata Lenders shall be necessary to
amend, modify or waive the terms and provision of the financial covenants set
forth in Section 7.10 (and any related definitions as used in such Section, but
not as used in other Sections of this Agreement).; and

(8) any amendment or waiver of, or consent to departure from, this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a

148



--------------------------------------------------------------------------------

particular Class may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite Class Lenders (and without the
consent of the Required Lenders) that would be required to consent thereto if
such Class were the only Class hereunder at the time.

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended nor the principal amount owed to such Lender reduced nor the final
maturity thereof extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement in accordance with Section 2.18 or 2.19 and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Credit Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(d) Notwithstanding anything to the contrary contained herein, in order to
implement any Additional Term Loan Tranche or Additional Revolving Credit
Commitments in accordance with Section 2.16, this Agreement and the other Loan
Documents may be amended, without the consent of the other Lenders, as may be
necessary or appropriate, as reasonably determined by the Administrative Agent
and the Borrower, to add such Additional Term Loan Tranche or Additional
Revolving Credit Commitments in accordance with Section 2.16 and otherwise
effect the provisions of Section 2.16, which amendments may be effectuated in
the applicable Commitment Increase and Joinder Agreement. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into any Commitment
Increase and Joinder Agreement and any amendment to any of the other Loan
Documents with the Loan Parties as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans or Commitments increased or
extended pursuant to Section 2.16 and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Loans or
Commitments, in each case, on terms consistent with Section 2.16, including any
changes to this Agreement as may be necessary to ensure that any Additional Term
Loan Tranches are fungible with the applicable existing Term Loans if such
Additional Term Loan Tranche is intended to be of the same Class as the relevant
existing Term Facility.

(e) [Reserved].

(f) Notwithstanding anything to the contrary contained in this Section 11.01, in
the event that the Borrower requests that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders (or
all affected Lenders) and such modification or amendment is agreed to by the
Required Lenders (or the Required Class Lenders of the applicable Class), then
with the consent of the Borrower and the Required Lenders (or the Required Class
Lenders of the applicable Class), the Borrower and the Required Lenders (or the
Required Class Lenders of the applicable Class) shall be permitted to
(A) replace the Lender or Lenders that did not agree to the modification or
amendment requested by the Borrower (such Lender or Lenders, collectively the
“Dissenting Lenders”) (without the consent of any Dissenting

149



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.22. MIRE Events. IfExcept during a Collateral Release Period, if
there are any (x) Mortgaged Properties and (y) any Designated Lenders, any
(x) increase or extension (including a renewal) of the Revolving Credit Loans or
(y) extension (including a renewal) of Term A Loans (excluding, in each case
(i) any continuation or conversion of borrowings, (ii) the making of any
Revolving Credit Loans or (iii) the issuance, renewal or extension of any L/C
Advance) shall be subject to (and conditioned upon): (1) the prior delivery of
all flood-related documentation with respect to such Mortgaged Properties as
required by Section 6.13(c) and (2) the Administrative Agent shall have received
written confirmation from the applicable Designated Lender, that flood insurance
due diligence and flood insurance compliance has been completed by it (such
written confirmation not to be unreasonably withheld, conditioned or delayed).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

164



--------------------------------------------------------------------------------

SCHEDULE 1

 

New Term A Lender

   New Term A
Commitment  

J.P. Morgan Chase Bank, N.A.

     69,727,272.72  

Wells Fargo Bank, NA

     69,727,272.73  

Bank of America, N.A.

     69,727,272.73  

U.S. Bank National Association

     69,727,272.73  

SunTrust Bank

     69,727,272.73  

Bank of Montreal

     79,857,991.68  

PNC Bank, N.A.

     69,727,272.73  

Citizens Bank, N.A.

     48,857,991.68  

Fifth Third Bank

     48,857,991.68  

Mizuho Bank, Ltd.

     48,857,991.68  

Capital One, National Association

     48,857,991.68  

Regions Bank

     45,000,000.00  

Goldman Sachs Bank USA

     28,758,169.93  

Branch Banking and Trust Company

     33,660,130.72  

Raymond James Bank, N.A.

     45,000,000.00  

Bank United, N.A.

     26,928,104.58  

Synovus Bank

     25,000,000.00  

State Bank of India, New York

     25,000,000.00  

Trustmark National Bank

     20,000,000.00  

Woodforest National Bank, N.A.

     20,000,000.00  

City National Bank of Florida

     15,000,000.00  

Capital Bank Corporation

     12,000,000.00  

CTBC Bank Co., Ltd., New York Branch

     8,000,000.00  

Hua Nan Commercial Bank, Ltd. New York Agency

     8,000,000.00  

Land Bank of Taiwan, New York Branch

     8,000,000.00  

Taiwan Cooperative Bank Ltd.

     8,000,000.00  

Chang Hwa Commercial Bank, Ltd., New York Branch

     4,000,000.00  

Liberty Bank

     4,000,000.00     

 

 

 

Total

     1,030,000,000.0     

 

 

 



--------------------------------------------------------------------------------

     SCHEDULE 2  

New Revolving Credit Lender

   New Revolving
Credit Commitment  

J.P. Morgan Chase Bank, N.A.

     41,272,727.28  

Wells Fargo Bank, NA

     41,272,727.27  

Bank of America, N.A.

     41,272,727.27  

U.S. Bank National Association

     41,272,727.27  

SunTrust Bank

     41,272,727.27  

Bank of Montreal

     31,142,008.32  

PNC Bank, N.A.

     41,272,727.27  

Citizens Bank, N.A.

     31,142,008.32  

Fifth Third Bank

     31,142,008.32  

Mizuho Bank, Ltd.

     31,142,008.32  

Capital One, National Association

     31,142,008.32  

Regions Bank

     25,000,000.00  

Goldman Sachs Bank USA

     21,241,830.07  

Branch Banking and Trust Company

     16,339,869.28  

Bank United, N.A.

     13,071,895.42  

Credit Suisse AG, Cayman Islands Branch

     21,000,000.00     

 

 

 

Total

     500,000,000.0     

 

 

 